EXHIBIT 10.1
Published CUSIP Number: 03528CAD2
 
FIVE-YEAR REVOLVING CREDIT AGREEMENT
Dated as of April 8, 2011
among
ANIXTER INC.
and
THE BORROWING SUBSIDIARIES FROM TIME TO TIME PARTIES HERETO,
as Borrowers,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
SUNTRUST BANK
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
  DEFINITIONS AND ACCOUNTING TERMS   1
1.01
  Defined Terms   1
1.02
  Other Interpretive Provisions   27
1.03
  Accounting Terms   27
1.04
  Exchange Rates; Currency Equivalents; Additional Foreign Currencies.   28
1.05
  Change of Currency.   29
1.06
  Times of Day   29
1.07
  Letter of Credit Amounts   29
1.08
  Rounding   29
ARTICLE II
  THE COMMITMENTS AND CREDIT EXTENSIONS   29
2.01
  Committed Loans   29
2.02
  Borrowings, Conversions and Continuations of Committed Loans.   30
2.03
  Swing Line Loans.   31
2.04
  [Intentionally Omitted].   34
2.05
  [Intentionally Omitted].   34
2.06
  Letters of Credit.   34
2.07
  Prepayments.   42
2.08
  Reduction or Termination of Commitments   43
2.09
  Repayment of Loans.   43
2.1
  Interest.   44
2.11
  Fees.   44
2.12
  Computation of Interest and Fees   45
2.13
  Evidence of Debt.   45
2.14
  Payments Generally.   45
2.15
  Sharing of Payments by Lenders   47
2.16
  Borrowing Subsidiaries.   47
2.17
  Incremental Commitments.   48
ARTICLE III
  TAXES, YIELD PROTECTION AND ILLEGALITY   50
3.01
  Taxes.   50
3.02
  Illegality   55
3.03
  Inability to Determine Rates   56
 
  Increased Costs and Reduced Return; Capital Adequacy; Reserves on    
3.04
  Eurocurrency Rate Loans.   56
3.05
  Funding Losses   58
3.06
  Matters Applicable to all Requests for Compensation.   58
3.07
  Survival   59
3.08
  Defaulting Lenders.   59
ARTICLE IV
  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   61
4.01
  Conditions of Closing and Initial Credit Extension   61
4.02
  Conditions to all Credit Extensions   63
ARTICLE V
  REPRESENTATIONS AND WARRANTIES   63

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
5.01
  Organization; Corporate Powers   63
5.02
  Authority.   63
5.03
  Subsidiaries   64
5.04
  No Conflict   64
5.05
  Governmental Consents   64
5.06
  Governmental Regulation   64
5.07
  Financial Position.   64
5.08
  Litigation; Adverse Effects.   65
5.09
  No Material Adverse Change   65
5.1
  Payment of Taxes   65
5.11
  Performance   65
5.12
  Securities Activities   66
5.13
  Disclosure   66
5.14
  Requirements of Law   66
5.15
  Patents, Trademarks, Permits, Etc   66
5.16
  Environmental Matters   66
5.17
  Employee Benefit Matters   66
5.18
  Solvency   67
5.19
  Assets and Properties   67
5.2
  Joint Venture; Partnership   67
5.21
  No Default   67
5.22
  Restricted Payments to AXE   67
5.23
  Subsequent Funding Representations and Warranties   67
ARTICLE VI
  AFFIRMATIVE COVENANTS   67
6.01
  Financial Statements   67
6.02
  Environmental Notices   70
6.03
  Corporate Existence, Etc   70
6.04
  Corporate Powers, Etc   70
6.05
  Compliance with Laws   71
6.06
  Payment of Taxes and Claims   71
6.07
  Maintenance of Properties; Insurance   71
6.08
  Inspection of Property; Books and Records; Discussions   71
6.09
  Maintenance of Permits   71
6.1
  Employee Benefit Matters   72
6.11
  Additional Guarantors   72
6.12
  Use of Proceeds   72
6.13
  2015 Senior Notes   72
ARTICLE VII
  NEGATIVE COVENANTS   72
7.01
  Indebtedness   72

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
7.02
  Sales of Assets; Liens.   73
7.03
  Investments   74
7.04
  Accommodation Obligations   75
7.05
  Payments to AXE   76
7.06
  Conduct of Business   76
7.07
  Transactions with Affiliates   76
7.08
  Restriction on Fundamental Changes.   77
7.09
  Employee Benefit Matters   77
7.1
  Environmental Liabilities   78
7.11
  Margin Regulations; Breach of Financial Assistance   78
7.12
  Change of Fiscal Year   78
7.13
  Modification of the Revolving Subordinated Note   78
7.14
  Hedging Contracts   78
7.15
  Receivables Securitization Transactions   78
7.16
  Maximum Leverage Ratio   78
7.17
  Minimum Consolidated Fixed Charge Coverage Ratio   78
7.18
  Calculation of Financial Covenants   79
ARTICLE VIII
  EVENTS OF DEFAULT AND REMEDIES   79
8.01
  Events of Default   79
8.02
  Remedies Upon Event of Default   81
8.03
  Application of Funds   81
ARTICLE IX
  THE Administrative Agent   82
9.01
  Appointment and Authority   82
9.02
  Rights as a Lender   82
9.03
  Exculpatory Provisions   83
9.04
  Reliance by the Administrative Agent   83
9.05
  Delegation of Duties   84
9.06
  Resignation of the Administrative Agent   84
9.07
  Non-Reliance on the Administrative Agent and Other Lenders   85
9.08
  No Other Duties, Etc   85
9.09
  Administrative Agent May File Proofs of Claim   85
9.1
  Guaranty Matters   86
ARTICLE X
  MISCELLANEOUS   86
10.01
  Amendments, Etc   86
10.02
  Notices and Other Communications; Facsimile Copies.   87
10.03
  No Waiver; Cumulative Remedies; Enforcement   89
10.04
  Expenses; Indemnity; Damage Waiver.   89
10.05
  Payments Set Aside   91
10.06
  Successors and Assigns.   91

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
10.07
  Confidentiality   96
10.08
  Set-off   97
10.09
  Interest Rate Limitation   97
10.1
  Counterparts   98
10.11
  Survival of Representations and Warranties   98
10.12
  Severability   98
10.13
  Mitigation Obligations; Replacement of Lenders.   98
10.14
  Judgment Currency   99
10.15
  Borrowers' Agent   100
10.16
  Credit Agreement   100
10.17
  Governing Law; Jurisdiction, Waiver of Venue; Service of Process.   100
10.18
  Waiver of Right to Trial by Jury   101
10.19
  USA PATRIOT Act Notice   101
10.2
  Each Lender a PMP   101
10.21
  No Advisory or Fiduciary Responsibility   101
10.22
  Waiver of Notice of Termination and Prepayment   102

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
SCHEDULES
   
1.01(a)
  Applicable Designees
1.01(b)
  Mandatory Cost Formulae
2.01
  Commitments and Pro Rata Shares
2.06
  Existing Letters of Credit
5.03
  Existing Subsidiaries
5.04
  Conflicts
5.08
  Litigation
5.16
  Environmental Matters
5.2
  Joint Ventures and Partnerships
6.07
  Insurance
7.01(b)
  Existing Indebtedness
7.02(b)
  Existing Liens
7.03
  Existing Investments
10.02
  Addresses for Notices
EXHIBITS
   
A
  Form of Borrowing Notice
B
  Form of Notice of Account Designation
C-1
  Form of Borrowing Subsidiary Agreement
C-2
  Form of Borrowing Subsidiary Termination
D-1
  Form of Committed Loan Note
D-2
  Form of Swing Line Loan Note
E
  Form of Compliance Certificate
F
  Form of Assignment and Assumption

v



--------------------------------------------------------------------------------



 



FIVE-YEAR REVOLVING CREDIT AGREEMENT
     This FIVE-YEAR REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as
of April 8, 2011, among ANIXTER INC., a Delaware corporation (“Anixter”), the
BORROWING SUBSIDIARIES (as defined herein), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and
L/C Issuer.
RECITALS
     Anixter and certain of the Borrowing Subsidiaries have requested, and,
subject to the terms and conditions hereof, the Administrative Agent and the
Lenders have agreed, to extend certain credit facilities to Anixter and the
Borrowing Subsidiaries on the terms and conditions stated herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “2015 Senior Notes” means the 5.95% unsecured senior notes due March 1,
2015 issued by Anixter pursuant to that certain indenture dated as of
September 9, 1996 among Anixter, AXE, as guarantor, and The Bank of New York, as
trustee.
     “Accommodation Obligation”, as applied to any Person, means any contractual
obligation, contingent or otherwise, of that Person with respect to any
Indebtedness or other obligation or liability of another, including, without
limitation, any such Indebtedness, obligation or liability directly or
indirectly guaranteed, supported by letter of credit, endorsed (otherwise than
for collection or deposit in the ordinary course of business), co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase, or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received. For
purposes of interpreting any provision of this Agreement which refers to the
amount of Accommodation Obligations of any Person, such provision shall be
deemed to mean the maximum amount of such Accommodation Obligations or, in the
case of an Accommodation Obligation to maintain solvency, assets, level of
income or other financial condition, the amount of Indebtedness to which such
Accommodation Obligation relates, or if less, the stated maximum, if any, in the
documents evidencing such Accommodation Obligation. Notwithstanding anything to
the contrary contained herein, the term “Accommodation Obligation” shall not be
interpreted to include any letter of credit Obligations or any other Obligations
hereunder guaranteed by Anixter or any other Guarantor.
     “Administrative Agent” means Wells Fargo Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such

 



--------------------------------------------------------------------------------



 



other address or account with respect to such currency as the Administrative
Agent may from time to time notify Anixter and the Lenders.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 33% or more (or, in the case of an Affiliate of a Lender, 20% or
more) of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
     “Agent Fee Letter” means the separate fee letter agreement dated March 17,
2011 between Anixter and Wells Fargo Bank.
     “Aggregate Commitments” means US$400,000,000, as such amount may be reduced
or adjusted from time to time in accordance with this Agreement.
     “Agreement” means this Five-Year Revolving Credit Agreement.
     “Agreement Accounting Principles” means GAAP as of the date of this
Agreement together with any changes in GAAP after the date hereof which are not
“Material Accounting Changes” (as defined below). If any changes in GAAP are
hereafter required or permitted and are adopted by AXE or Anixter with the
agreement of its independent certified public accountants and such changes
result in a material change in the method of calculation of any of the financial
covenants, restrictions or standards herein or in the related definitions or
terms used therein (“Material Accounting Changes”), the parties hereto agree to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating Anixter’s consolidated financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, that no Material Accounting Change shall be given
effect in such calculations until such provisions are amended in a manner
reasonably satisfactory to the Required Lenders. If such amendment is entered
into, all references in this Agreement to Agreement Accounting Principles shall
mean GAAP as of the date of such amendment together with any changes in GAAP
after the date of such amendment which are not Material Accounting Changes.
     “Anixter” has the meaning assigned to that term in the preamble hereto.
     “Applicable Currency” means, with respect to any Loan or other Obligation,
the currency in which such Loan or other Obligation is denominated.
     “Applicable Designee” means any Affiliate of a Lender designated thereby
from time to time with the consent of the Administrative Agent and Anixter
(which such consents shall not be unreasonably withheld or delayed) to fund all
or any portion of such Lender’s Pro Rata Share of any Credit Extension under
this Agreement. As of the Closing Date, the Applicable Designees of each Lender
are set forth on Schedule 1.01(a) (which schedule may be updated from time to
time upon written notice by any Lender to the Administrative Agent and Anixter).
Each Applicable Designee will be subject at all times to the terms and
provisions of this Agreement, including, without limitation, Sections 3.08 and
10.13 hereof.

2



--------------------------------------------------------------------------------



 



     “Applicable Margin” means the following percentages per annum as set forth
below based on the Leverage Ratio:

                              Base Rate Loans and             Eurocurrency Rate
  Canadian Dollar     Pricing Level   Leverage Ratio   Loans   Loans  
Commitment Fee I  
Less than 1.50 to 1.00
  1.75%   0.75%   0.30% II  
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
  2.00%   1.00%   0.35% III  
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
  2.25%   1.25%   0.40% IV  
Greater than or equal to 2.50 to 1.00
  2.50%   1.50%   0.45%

     The Applicable Margin shall be determined and adjusted quarterly on the
date (each, a “Calculation Date”) five (5) Business Days after the date on which
the Administrative Agent has received from Anixter financial information and a
Compliance Certificate pursuant to Section 6.01(d) for the most recently ended
Fiscal Quarter; provided that (a) the Applicable Margin shall be based on
Pricing Level II until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter
preceding the applicable Calculation Date, and (b) if Anixter fails to provide
such financial information and Compliance Certificate as required by
Section 6.01(d) for the most recently ended Fiscal Quarter preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level IV until such time as such financial information
and an appropriate Compliance Certificate are provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter preceding such Calculation
Date. The Applicable Margin shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.
     Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.01 is shown to be
inaccurate at any time prior to the date six months after the satisfaction in
full of the Obligations (regardless of whether (i) this Agreement is in effect,
(ii) the Commitments are in effect or (iii) any Credit Extension is outstanding
when such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) Anixter shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Leverage Ratio in the
corrected Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.14. Nothing in this paragraph shall limit the rights of the
Administrative Agent or any Lender with respect to Sections 2.10(b) and 8.02 or
any of their other rights under this Agreement. The Borrowers’ obligations under
this paragraph shall survive for a period of six months following the
termination of the Commitments and the repayment of all other Obligations
hereunder.

3



--------------------------------------------------------------------------------



 



     “Applicable Time” means, with respect to any borrowings and payments in
(a) British Pound Sterling, not later than 1:00 p.m. London time and (b) any
other Foreign Currency, the local time in the place of settlement for such
Foreign Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “ARS Facility” means the financing arrangement pursuant to the Amended and
Restated Receivables Purchase Agreement dated October 3, 2002, among Anixter
Receivables Corporation, JPMorgan Chase Bank, N.A., as agent, and the other
financial institutions named therein, as the same may be amended or replaced
from time to time.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Consolidated Group for the fiscal year ended December 31, 2010, and the
related consolidated statements of income and cash flows for such fiscal year of
the Consolidated Group.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.08, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Available Currency” means (a) US Dollars and (b) each Foreign Currency;
provided that with respect to Letters of Credit, Available Currency shall not
include British Pound Sterling or Canadian Dollars.
     “AXE” means Anixter International Inc., a Delaware corporation.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and
(c) except during any period of time during which a notice delivered to Anixter
under Section 3.02 or Section 3.03 shall remain in effect, the Eurocurrency Rate
determined by the Administrative Agent on such day for an Interest Period of one
month plus 1%. Each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in US Dollars.

4



--------------------------------------------------------------------------------



 



     “Benefit Plan” means a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan) in respect of which Anixter or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
     “Borrower” means Anixter and each Borrowing Subsidiary.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Notice” means a notice, substantially in the form of Exhibit A,
of (a) a Committed Borrowing and/or Swing Line Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans.
     “Borrowing Subsidiary” means any Foreign Subsidiary of Anixter named as
such on the signature pages hereto or designated as a Borrowing Subsidiary by
Anixter pursuant to Section 2.16.
     “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1.
     “Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2.
     “British Pound Sterling” means the lawful currency of the United Kingdom.
     “British Pound Sterling Loan” means a Committed Loan denominated in British
Pound Sterling that bears interest based on the Eurocurrency Rate.
     “British Pound Sterling Sublimit” means an amount equal to the lesser of
(a) US$100,000,000 and (b) the Aggregate Commitments. The British Pound Sterling
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in US Dollars, any fundings, disbursements, settlements
and payments in US Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in US Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in US Dollars are conducted by and between banks in the London
interbank eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such date relates to any interest rate settings as to a Canadian
Dollar Loan, means any such date on which dealings in deposits in Canadian
Dollars are conducted by and between banks in Toronto, Ontario and dealings in
deposits in Canadian Dollars are conducted by and between banks in London;

5



--------------------------------------------------------------------------------



 



     (d) if such day relates to any interest rate settings as to a Loan
denominated in a currency other than US Dollars, Euro or Canadian Dollars, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
     (e) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than US Dollars, Euro or Canadian Dollars in
respect of a Loan denominated in a currency other than US Dollars, Euro or
Canadian Dollars, or any other dealings in any currency other than US Dollars,
Euro or Canadian Dollars to be carried out pursuant to this Agreement in respect
of any such Loan (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.
     “Canadian Borrower” means Anixter Canada Inc. and any other Borrowing
Subsidiary established under the laws of or resident in Canada or any of its
provinces or territories.
     “Canadian Dollar Loan” means a Committed Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.
     “Canadian Dollar Sublimit” means an amount equal to the lesser of
(a) US$25,000,000 and (b) the Aggregate Commitments. The Canadian Dollar
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     “Canadian Dollars” or “C$” means lawful currency of Canada.
     “Canadian Prime Rate” means, on any day, a fluctuating rate of interest per
annum equal to the greater of (a) the annual rate of interest announced by the
Administrative Agent on that day as its reference rate for commercial loans made
by it in Canadian Dollars to Canadian customers and designated as its “prime
rate” (the “prime rate” is a rate set by the Administrative Agent based upon
various factors, including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, which is used as a reference
point for pricing some loans and may be priced at, above or below such announced
rate, and any change in the prime rate announced by the Administrative Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change); and (b) Canadian LIBOR on such day plus 0.50%. As
used herein, “Canadian LIBOR” means the rate of interest per annum determined on
the basis of the rate for deposits in Canadian Dollars for a period of one month
which appears on Reuters Screen LIBOR01 Page at approximately 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, then on the immediately
preceding Business Day). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page, then “Canadian LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Canadian Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent for a period of one month at
approximately 11:00 a.m. (London time) on such day (or if such day is not a
Business Day, then on the immediately preceding Business Day). Each calculation
by the Administrative Agent of Canadian LIBOR shall be conclusive and binding
for all purposes, absent manifest error.
     “Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal, or mixed) by that Person as lessee which, in conformity
with Agreement Accounting Principles, is or should be accounted for as a capital
lease on the balance sheet of that Person.

6



--------------------------------------------------------------------------------



 



     “Cash Collateralize” has the meaning specified in Section 2.06(g). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within ninety (90) days after the date of acquisition
thereof, (b) money market funds consisting primarily of marketable direct
obligations issued by any state or local government of the United States
maturing within ninety (90) days after the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to the Administrative Agent) and not listed in Credit Watch
published by S&P (or a similar publication of S&P or another nationally
recognized rating service), (c) commercial paper (other than commercial paper
issued by AXE, Anixter or any Subsidiary of Anixter or any of their Affiliates),
domestic and Eurodollar certificates of deposit, time deposits or bankers’
acceptances, in any such case maturing no more than ninety (90) days after the
date of acquisition thereof and, at the time of the acquisition thereof, the
issuer’s rating on its commercial paper is at least A-1 or P-1 from either S&P
or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then the highest rating from other nationally recognized rating
services acceptable to the Administrative Agent); and (d) commercial paper
(other than commercial paper issued by AXE, Anixter or any Subsidiary of Anixter
or any of their Affiliates), domestic and Eurodollar certificates of deposit,
time deposits or bankers’ acceptances, in any such case maturing no more than
ninety (90) days after the date of acquisition thereof and, at the time of the
acquisition thereof, the issuer is a Lender and has a rating on its commercial
paper of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then the equivalent
rating from other nationally recognized rating services acceptable to the
Administrative Agent), provided the amount of Cash Equivalents under this clause
(d) shall not at any time exceed US$5,000,000.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty (including, without limitation, the adoption or taking
effect of any regulation related to any existing law, rule or treaty) by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
     “Change of Control” shall occur if:
     (a) any “person,” as such term is defined in Section 13(d)(3) of the
Securities Exchange Act, other than the Samuel Zell Group, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of 33% or more of the combined voting power of AXE’s or
Anixter’s outstanding securities ordinarily having the right to vote at
elections of directors, and such person at such time owns more of such combined
voting power than the Samuel Zell Group; or
     (b) individuals who, at the beginning of any period of 24 consecutive
months, constitute AXE’s board of directors (together with any new directors
whose election by AXE’s board of directors or whose nomination for election by
AXE’s shareholders was approved by a vote of at least a majority of the

7



--------------------------------------------------------------------------------



 



directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason (other than death, disability or mandatory retirement) to
constitute a majority of AXE’s board of directors then in office.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(d), waived by the Person entitled to receive the applicable
payment).
     “Code” means the Internal Revenue Code of 1986.
     “Commission” means the Securities and Exchange Commission or any
Governmental Authority succeeding to the functions thereof.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in each
case in an aggregate principal Dollar Equivalent at any one time outstanding not
to exceed the US Dollar amount of such Commitment set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
modified from time to time in accordance with this Agreement.
     “Commitment Fee” has the meaning specified in Section 2.11(a).
     “Committed Borrowing” means a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, if applicable, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Note” means a promissory note made by the Borrowers in
favor of a Lender evidencing Committed Loans made by such Lender, substantially
in the form of Exhibit D-1.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of Consolidated EBITDA and Rental
Expense to (b) the Consolidated Fixed Charge Expense, in each case determined in
accordance with Section 7.18 for the period of four consecutive Fiscal Quarters
ending on or immediately prior to such determination date.

8



--------------------------------------------------------------------------------



 



     “Consolidated Fixed Charge Expense” means, for any period, the net interest
expense of the Consolidated Group (including the interest component of Capital
Leases, the interest component of Synthetic Lease Obligations, Commitment Fees
and fees for standby letters of credit, excluding amortization of deferred
financing fees) plus consolidated yield or discount accrued on the outstanding
aggregate investment or principal amount of claims held by purchasers, assignees
or other transferees of (or of interests in) receivables of Anixter and its
Subsidiaries in connection with any Receivables Securitization Transaction
(regardless of the accounting treatment of such Receivables Securitization
Transaction) plus Rental Expense for such period calculated in accordance with
Agreement Accounting Principles.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Consolidated Group on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder), (b) that
portion of obligations with respect to Capital Leases that are capitalized in
the consolidated balance sheet of the Consolidated Group, (c) the principal
portion of Synthetic Lease Obligations, (d) the outstanding aggregate investment
or principal amount of claims held by purchasers, assignees or transferees of
(or of interests in) receivables under Receivables Securitization Transactions,
and (e) without duplication, all Accommodation Obligations with respect to
Indebtedness of the type specified in subsections (a), (b), (c) and (d) above of
Persons other than any Borrower or any Subsidiary.
     “Consolidated Group” means Anixter and each of its Subsidiaries.
     “Consolidated Net Income” means, for any period, for the Consolidated Group
on a consolidated basis, the net income of the Consolidated Group for that
period, determined in accordance with Agreement Accounting Principles.
     “Contaminant” means any pollutant, hazardous substance, hazardous chemical,
toxic substance, hazardous waste or special waste, as those terms are defined in
federal, state or local laws and regulations, radioactive material, petroleum,
including crude oil or any petroleum-derived substance, or breakdown or
decomposition product thereof, or any constituent of any such substance or
waste, including but not limited to polychlorinated biphenyls and asbestos.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Credit Extension” means each of the following: a Committed Borrowing, a
Swing Line Loan, and an L/C Credit Extension.
     “Customary Permitted Liens” means:
     (a) Liens (other than Environmental Liens, Liens imposed under ERISA or
Enforceable Judgments) for claims, taxes, assessments or charges of any
Governmental Authority not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;
     (b) statutory Liens of landlords, bankers, carriers, warehousemen,
mechanics, materialmen and other Liens (other than Environmental Liens, Liens
imposed under ERISA or Enforceable Judgments) imposed by law, arising in the
ordinary course of business and for amounts which (A) are not yet due, (B) are
not more than thirty (30) days past due as long as no notice of default has been
given or other action taken to enforce such Liens, or (C) (1) are not more than
thirty (30) days past due and a notice of default

9



--------------------------------------------------------------------------------



 



has been given or other action taken to enforce such Liens, or (2) are more than
thirty (30) days past due, and, in the case of clause (1) or (2), are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;
     (c) Liens (other than Environmental Liens, Liens imposed under ERISA or
Enforceable Judgments) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
employment benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;
     (d) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents, rights
of landlords, reservations, encroachments, variations and other restrictions,
charges or encumbrances (whether or not recorded) affecting the use of real
property, which do not materially interfere with the ordinary conduct of the
business of Anixter or any Subsidiary of Anixter;
     (e) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; and
     (f) precautionary filings of financing statements in connection with assets
that are not owned by Anixter or its Subsidiaries (including in connection with
Operating Leases entered into in the ordinary course of business).
     “Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s or Fitch of Anixter’s non-credit-enhanced, senior
unsecured long-term debt.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any Event of Default or any event that, with the giving of
any notice, the passage of time, or both, would be an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to the Base Rate plus the
Applicable Margin applicable to Base Rate Loans plus 2% per annum; provided,
however, that (i) with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin and Mandatory Cost) otherwise applicable to such Loan plus 2% per annum,
in each case to the fullest extent permitted by applicable Laws, (ii) with
respect to a Foreign Currency Swing Line Loan, the Default Rate shall be the
interest rate applicable thereto plus the Applicable Margin applicable to
Eurocurrency Rate Loans plus any Mandatory Cost plus 2% per annum and (iii) with
respect to a Canadian Dollar Loan, the Default Rate shall be an interest rate
equal to the applicable Canadian Prime Rate plus the Applicable Margin plus 2%
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Margin applicable to Base Rate Loans plus 2% per annum.
     “Defaulting Lender” means, subject to Section 3.08(b), any Lender (or, if
applicable, its Applicable Designee) that (a) has failed to fund any portion of
the Committed Loans or participations in L/C Obligations or Swing Line Loans
required to be funded by it hereunder within two Business Days of

10



--------------------------------------------------------------------------------



 



the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and Anixter in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in L/C Obligations or Swing
Line Loans) within two Business Days of the date when due, (c) has notified
Anixter, the Administrative Agent, the L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (d) has failed, within three Business Days
after written request by the Administrative Agent or Anixter, to confirm in
writing to the Administrative Agent and Anixter that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent and Anixter), or (e) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.08(b)) upon delivery of
written notice of such determination to Anixter, the L/C Issuer, the Swing Line
Lender and each Lender; provided that any failure of the Administrative Agent to
deliver such notice will not prevent the Borrowers from exercising their rights
with respect to any Defaulting Lender.
     “Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount and (b) with respect to any specified
amount denominated in any Foreign Currency, the equivalent amount thereof in US
Dollars, as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time based on the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of US Dollars with such Foreign
Currency.
     “Domestic Subsidiaries” means Anixter-Real Estate, Inc., an Illinois
corporation, Anixter Information Systems Corporation, an Illinois corporation,
Anixter Financial Inc., a Delaware corporation and Anixter Procurement
Corporation, an Illinois corporation.
     “Dutch Borrower” means Eurinvest B.V., Anixter Eurotwo Holdings B.V. and
any other Borrowing Subsidiary established under the laws of or resident in the
Netherlands.

11



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06 (b)(iii)); provided that so long as
a Dutch Borrower is party hereto, each Eligible Assignee shall be a PMP.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Enforceable Judgment” means a judgment or order as to which (a) Anixter
has not demonstrated to the reasonable satisfaction of the Required Lenders that
the Borrowers are covered by third-party insurance (other than retro-premium
insurance) therefor and (b) the period, if any, during which the enforcement of
such judgment or order is stayed shall have expired, it being understood that a
judgment or order which is under appeal or as to which the time in which to
perfect an appeal has not expired shall not be deemed an “Enforceable Judgment”
so long as enforcement thereof is effectively stayed pending the outcome of such
appeal or the expiration of such period, as the case may be; provided that if
enforcement of a judgment or order has been stayed on condition that a bond or
collateral equal to or greater than US$25,000,000 be posted or provided, such
judgment or order shall immediately be an “Enforceable Judgment.”
     “Environmental Laws” means all Laws relating to environmental, health,
safety and land use matters applicable to any property.
     “Environmental Lien” means a Lien in favor of any Governmental Authority
for (i) any liability of Anixter or any Subsidiary of Anixter under federal or
state Environmental Laws or regulations, or (ii) damages from, or costs incurred
by such Governmental Authority in response to, a Release or threatened Release
of a Contaminant into the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     “ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as Anixter or any of its Subsidiaries, (ii) partnership or other trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with Anixter or any of its Subsidiaries, and
(iii) member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as Anixter or any of its Subsidiaries, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.
     “ERISA Event” means (a) any Reportable Event with respect to any Plan;
(b) the failure to make the “minimum required contributions” under Section 412
or 430 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Anixter or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) any Termination Event; or (f) the receipt by Anixter or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from Anixter or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

12



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Wells
Fargo Bank and with a term equivalent to such Interest Period would be offered
by Wells Fargo Bank’s London Branch (or other Wells Fargo Bank branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate (other than a Base Rate Loan).
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located; (c) except as provided in
the following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by Anixter under Section 10.13), any United States
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e) or
Section 3.01(h), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a); and (d) taxes
imposed under FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on account of a Foreign Obligor hereunder or
under any other Loan Document, provided that such recipient shall have complied
with Section 3.01(e) and Section 3.01(h).
     “Existing Credit Agreement” means that certain Amended and Restated
Five-Year Revolving Credit Agreement dated as of April 20, 2007, among Anixter,
certain of the Borrowing Subsidiaries, the lenders party thereto and Bank of
America, N.A., as administrative agent.
     “Existing Indebtedness” means the Indebtedness of Anixter and any of its
Subsidiaries reflected on Schedule 7.01(b), but in any event excluding the
Indebtedness evidenced by the Revolving Subordinated Note.
     “Existing Letters of Credit” means the standby letters of credit existing
on the Closing Date, issued under the Existing Credit Agreement and listed on
Schedule 2.06.

13



--------------------------------------------------------------------------------



 



     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.
     “Financial Officer” means, with respect to any Person, any of the chief
financial officer, controller or treasurer of such Person and, with respect to
Anixter shall include its Vice President-Finance and the Assistant Treasurer.
     “Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of the Borrowers ending on or about March 31,
June 30, September 30 or December 31 of any Fiscal Year.
     “Fiscal Year” means the fiscal year of the Borrowers, which shall be the
annual accounting period of the Borrowers ending on the Friday closest to
December 31 of each year.
     “Fitch” means Fitch Ratings and any successor thereto.
     “Foreign Currency” means (a) Euro, (b) British Pound Sterling, (c) Canadian
Dollars and (d) any other currency (other than US Dollars) which may be
requested by Anixter and approved in accordance with Section 1.04(c).
     “Foreign Currency Equivalent” means, at any time, with respect to any
amount denominated in US Dollars, the equivalent amount thereof in the
applicable Foreign Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time based on the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such Foreign
Currency with US Dollars.
     “Foreign Currency Swing Line Loan” means a Swing Line Loan made in a
Foreign Currency.
     “Foreign Employee Benefit Plan” means any plan, program, policy, agreement
or contract maintained or contributed to or for the benefit of employees or
Anixter, any of its Subsidiaries or any ERISA Affiliate which is governed by the
laws of a jurisdiction outside the United States.
     “Foreign Lender” means, with respect to any Borrower, any Lender or L/C
Issuer that is organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, (a) the United States, each state thereof and the District of
Columbia and (b) Canada and each province and territory thereof shall be deemed,
collectively, to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party that is not a US Person.

14



--------------------------------------------------------------------------------



 



     “Foreign Pension Plan” means any pension plan or other deferred
compensation plan, program or arrangement maintained or contributed to or for
the benefit of employees of Anixter, any of its Subsidiaries or any ERISA
Affiliate, which, under the applicable local law, is required to be funded
through a trust or other funding vehicle and which is governed by the laws of a
jurisdiction outside the United States.
     “Foreign Subsidiaries” means Anixter Puerto Rico, Inc., Anixter Venezuela
Inc., Anixter Thailand Inc., Anixter Philippines Inc. and any of Anixter’s
Subsidiaries which are incorporated in any jurisdiction outside of the United
States, and their respective successors and assigns.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of
the outstanding L/C Obligations with respect to Letters of Credit issued by the
L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by the Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state, any
province, any territory, any municipality or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court,
administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     “Guarantors” means (a) Anixter, AXE and each Domestic Subsidiary, and
(b) each Subsidiary that becomes a Guarantor as provided in Section 6.11.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the Lenders, which shall be in form and
substance acceptable to the Administrative Agent.
     “Hedging Contracts” means interest rate, foreign currency or commodity
exchange, swap, collar, cap, option, forward, futures or similar agreements
entered into by Anixter or any of its Subsidiaries pursuant to which Anixter or
such Subsidiary has hedged its interest rate, foreign currency or commodity
exposure.
     “HMRC” means Her Majesty’s Revenue and Customs.
     “Honor Date” has the meaning specified in Section 2.06(c)(i).

15



--------------------------------------------------------------------------------



 



     “Incremental Term Loan” has the meaning specified in Section 2.17(a).
     “Incremental Term Loan Commitment” has the meaning specified in Section
2.17(a).
     “Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations under any Hedging Contract in an amount equal to (i) if
such Hedging Contract has been closed out, the termination value thereof, or
(ii) if such Hedging Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Hedging Contract;
     (d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) Capital Leases and Synthetic Lease Obligations;
     (f) the outstanding aggregate investment or principal amount of claims held
by purchasers, assignees or transferees of (or of interests in) receivables of
such Person in connection with any Receivables Securitization Transaction; and
     (g) all Accommodation Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders. The amount of any Capital Lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan or Canadian Dollar Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan) or any Canadian Dollar Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

16



--------------------------------------------------------------------------------



 



     “Interest Period” means as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the related Borrower in its Borrowing
Notice; provided that, in each case:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” has the meaning assigned to that term in Section 7.03.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application and any other document, agreement and instrument entered
into by the L/C Issuer and Anixter (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
     “Joint Fee Letter” means the separate fee letter agreement dated March 17,
2011 among Anixter, Wells Fargo Bank, Bank of America, N.A., JPMorgan Chase Bank
N.A. and the Joint Lead Arrangers.
     “Joint Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch
Pierce Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their
capacities as joint lead arrangers and joint book managers, and each of their
respective successors.
     “Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing of Loans.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

17



--------------------------------------------------------------------------------



 



     “L/C Issuer” means Wells Fargo Bank, in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer thereto; provided that “L/C Issuer”
shall include Bank of America, N.A., in its capacity as issuer of, and solely
for purposes of, the Existing Letters of Credit.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.
     “Lender” has the meaning specified in the introductory paragraph hereto and
includes, as the context requires, the Swing Line Lender. Each reference to any
Lender shall be deemed to include such Lender’s Applicable Designee.
Notwithstanding the designation by any Lender of an Applicable Designee, the
Borrowers and the Administrative Agent shall be permitted to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and no such designation shall relieve any such
Lender of its obligations hereunder.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Anixter and the
Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
any Existing Letter of Credit. Letters of Credit may be issued in an Available
Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.06(i).
     “Letter of Credit Sublimit” means an amount equal to the lesser of
(a) US$50,000,000 and (b) the Aggregate Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     “Leverage Ratio” means, as of any date of determination, for Anixter and
its Subsidiaries, determined on a consolidated basis and in accordance with
Section 7.18, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four Fiscal Quarters ending on
or immediately prior to such date, provided that, for purposes of calculating
the Leverage Ratio, Consolidated EBITDA shall be calculated on a pro forma basis
(in accordance with Article 11 of Regulation S-X of the Commission) to the
extent necessary to give effect to (i) any acquisition made by Anixter or any
Subsidiary during such period (without giving effect to any increase in
Consolidated EBITDA reflecting projected synergies resulting from such
acquisition) so long as, and to the extent that, (A) Anixter delivers to the
Administrative Agent (which shall promptly deliver to each Lender) a summary in
reasonable detail of the underlying assumptions, and the calculations made, in
computing Consolidated EBITDA on a pro forma basis and (B) the Required Lenders
do not object to such assumptions and/or calculations within 10 Business Days
after receipt thereof; and (ii) any divestiture of a Subsidiary, division or
other operating unit made during such period.

18



--------------------------------------------------------------------------------



 



     “Liabilities and Costs” means all liabilities, claims, obligations,
responsibilities, losses, damages, punitive damages, consequential damages,
treble damages, charges, costs and expenses (including, without limitation,
attorneys’, experts’ and consulting fees and costs of investigation and
feasibility studies), fines, penalties and monetary sanctions, interest, direct
or indirect, known or unknown, absolute or contingent, past, present or future.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), Environmental Lien,
Enforceable Judgment, charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable Laws of any
jurisdiction), including the interest of a purchaser of accounts receivable.
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan (including a British Pound Sterling
Loan and a Canadian Dollar Loan) or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, the Guaranty, the Agent
Fee Letter, the Joint Fee Letter, each Borrowing Notice, each Issuer Document,
each Compliance Certificate and each Borrowing Subsidiary Agreement.
     “Loan Parties” means, collectively, the Borrowers and the Guarantors.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, assets, liabilities (actual or
contingent), business, properties, financial condition or prospects of AXE,
Anixter and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties (taken as a whole) to perform the obligations of all
Loan Parties under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or the rights
and remedies of the Lenders under the Loan Documents.
     “Material Transaction” means any sale, assignment, transfer, conveyance or
other disposition of (a) assets of any member of the Consolidated Group or
(b) capital stock of any member of the Consolidated Group which, when combined
with all such other sales, assignments, transfers, conveyances or other
dispositions in the immediately preceding twelve-month period represents the
disposition of an amount which is greater than ten percent (10.0%) of the
Consolidated Group’s (x) assets or (y) revenues.
     “Maturity Date” means the earlier of (a) April 8, 2016 and (b) such earlier
date upon which the Commitments may be terminated in accordance with the terms
hereof.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by Anixter or any ERISA Affiliate.

19



--------------------------------------------------------------------------------



 



     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-US Lender” means a Lender that is not a US Person.
     “Notes” means, collectively, the Committed Loan Notes and the Swing Line
Loan Note.
     “Notice Date” has the meaning specified in Section 3.06(d).
     “Notice of Account Designation” means a notice, substantially in the form
of Exhibit B, of the deposit account(s) of the Borrowers.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding.
     “Officer’s Certificate” means, as to any corporation, a certificate
executed on behalf of such corporation by a Financial Officer of such
corporation.
     “Operating Lease” means, as applied to any Person, any lease of any
Property by that Person as lessee which is not a Capital Lease.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction),
(b) with respect to any limited liability company, the certificate, memorandum
and articles of association or articles of formation or organization and
operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, in each case as amended from time to
time.
     “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing taxes or any other excise or property taxes,
charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Outstanding Amount” means (a) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal Dollar Equivalent
thereof after giving effect to any borrowings and prepayments or repayments of
Committed Loans and Swing Line Loans, as the case may be, occurring on such date
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by Anixter of Unreimbursed Amounts.

20



--------------------------------------------------------------------------------



 



     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Wells Fargo Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Anixter or any
ERISA Affiliate or to which Anixter or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
     “Permits” means any permit, approval, consent, authorization, license,
variance, or permission required from a Governmental Authority under an
applicable Requirement of Law.
     “Permitted Existing Liens” means the Liens on any property of Anixter or
any Subsidiary of Anixter, in each case reflected on Schedule 7.02(b).
     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority or other entity.
     “Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which either Anixter or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Platform” has the meaning specified in Section 6.01.
     “PMP” means a professional market party as defined in the Dutch Financial
Supervision Act (“Wet op het financieel toezicht”).
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
     “Pro Rata Share” means, as to any Lender, the percentage (carried out to
the ninth decimal place) that such Lender’s Commitment comprises of the
Aggregate Commitments, as such share may be adjusted as contemplated herein.

21



--------------------------------------------------------------------------------



 



     “Property” means with respect to any Person, any real or personal property,
plant, building, facility, structure, equipment or unit, or other asset
(tangible or intangible) owned, leased or operated by such Person.
     “Receivables Securitization SPV” means a special purpose entity that is a
Subsidiary established for a Receivables Securitization Transaction.
     “Receivables Securitization Transaction” means any sale, assignment or
other transfer by Anixter or any Subsidiary of accounts receivable, lease
receivables or other payment obligations owing to Anixter or such Subsidiary or
any interest in any of the foregoing, together in each case with any collections
and other proceeds thereof, any collection or deposit accounts related thereto,
and any collateral, guaranties or other property or claims in favor of Anixter
or such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
     “Register” has the meaning set forth in Section 10.06(c).
     “Regulation T, U or X” means Regulation T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents,
representatives and advisors of such Person and of such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration from any Property
into the indoor or outdoor environment, including the movement of Contaminants
through or in the air, soil, surface water, groundwater or Property.
     “Remedial Action” means any action required to (a) clean up, remove, treat
or in any other way address Contaminants in the indoor or outdoor environment;
(b) prevent a Release or threat of Release or minimize the further Release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (c) perform
pre-remedial studies and investigations or post-remedial monitoring and care.
     “Rental Expense” means, for any period, the total rental expense for
Operating Leases of the Consolidated Group on a consolidated basis, as
determined in accordance with Agreement Accounting Principles.
     “Reportable Event” means any of the events set forth in Section 4043 of
ERISA (other than an event for which the 30-day notice period is waived).
     “Required Lenders” means as of any date of determination, Lenders whose
Voting Percentages aggregate more than 50%; provided that the Voting Percentages
held or deemed held by each Defaulting Lender shall be excluded for purposes of
determining Required Lenders at any time.
     “Requirements of Law” means, as to any Person, the Organization Documents
or other organizational or governing documents of such Person, and any law, rule
or regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its property is
subject, including, without limitation, the Securities Act, the Securities
Exchange Act, Regulation T, Regulation U

22



--------------------------------------------------------------------------------



 



and Regulation X, and any certificate of occupancy, zoning ordinance, building,
environmental or land use, law, rule, regulation, ordinance or Permit or
occupational safety or health law, rule or regulation.
     “Responsible Officer” means the president, chief financial officer,
treasurer or assistant treasurer of a Loan Party or such other person designated
as such by any of the foregoing officers or competent corporate body(ies) of
such Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Loan denominated in a Foreign
Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in a Foreign Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require, and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in a
Foreign Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in a Foreign Currency, and (iv) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.
     “Revolving Commitment Increase” has the meaning specified in
Section 2.17(a).
     “Revolving Subordinated Note” means the demand promissory note from Anixter
to AXE dated October 6, 2000, as the same may be amended, modified or
supplemented.
     “S&P” means Standard & Poor’s Financial Services, LLC and any successor
thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in such Foreign Currency.
     “Samuel Zell Group” means Samuel Zell or any of his affiliates (as such
term is defined in Rule 12b-2 of the Securities Exchange Act) or associates (as
such term is defined in Rule 12b-2 of the Securities Exchange Act), and his
heirs and beneficiaries.
     “Securities Act” means the Securities Act of 1933.
     “Securities Exchange Act” means the Securities Exchange Act of 1934.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the fair value of its assets (both at fair valuation and at present
fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and
     (b) it is then able and expected to be able to pay its debts as they
mature; and

23



--------------------------------------------------------------------------------



 



     (c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Available Currency (other than US Dollars).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially directly or indirectly owned by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Anixter.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
     “Swing Line Lender” means Wells Fargo Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.03(a).
     “Swing Line Loan Note” means a promissory note made by the Borrowers in
favor of the Swing Line Lender evidencing Swing Line Loans made by such Swing
Line Lender, substantially in the form of Exhibit D-2.
     “Swing Line Sublimit” means an amount equal to the lesser of
(a) US$15,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

24



--------------------------------------------------------------------------------



 



     “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is:
     (a) a company resident in the UK for UK tax purposes; or
     (b) a partnership each member of which is (i) a company resident in the UK
or (ii) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009; or
     (c) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (for the purposes
of section 19 of the Corporation Tax Act 2009) of that company.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Event” means a (a) Reportable Event with respect to any
Benefit Plan; (b) the withdrawal of Anixter or any ERISA Affiliate from a
Benefit Plan during a plan year in which Anixter or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
imposition of an obligation of Anixter or any ERISA Affiliate under Section 4041
of ERISA to provide affected parties written notice of intent to terminate a
Benefit Plan in a distress termination described in Section 4041(c) of ERISA;
(d) the institution by the PBGC or any similar foreign governmental authority of
proceedings to terminate a Benefit Plan or a Foreign Pension Plan, (e) any event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
(f) a foreign governmental authority shall appoint or institute proceedings to
appoint a trustee to administer any Foreign Pension Plan; or (g) the partial or
complete withdrawal of Anixter of any ERISA Affiliate from a Multiemployer Plan
or a Foreign Pension Plan.
     “Total Outstandings” means at any time the aggregate Outstanding Amount of
all Committed Loans, all Swing Line Loans and all L/C Obligations.
     “Transaction Costs” means the reasonable fees, costs and expenses payable
by Anixter or any of its Subsidiaries pursuant hereto or in connection herewith
or in respect hereof or of the other Loan Documents.
     “Transaction Documents” means the Loan Documents and the Revolving
Subordinated Note.
     “Treaty Lender” means a Lender that (a) is treated as a resident of a
Treaty State for the purposes of the Treaty and (b) does not carry on business
in the UK through a permanent establishment with which such Lender’s Commitment
or participation in any Loan is effectively connected.
     “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the UK that provides for full or reduced exemption from tax
imposed by the UK on interest.
     “Type” means (a) with respect to a Committed Loan, its character as a Base
Rate Loan, a Eurocurrency Rate Loan or a Loan bearing interest at the Canadian
Prime Rate, and as a Loan in the same

25



--------------------------------------------------------------------------------



 



Available Currency and (b) with respect to a Swing Line Loan, its character as a
Base Rate Loan or a Foreign Currency Swing Line Loan.
     “UK” means the United Kingdom.
     “UK Borrower” means (a) any Borrower that is incorporated in the UK and
(b) any Subsidiary with respect to which written notice is given (whether by
Anixter or such Borrower) to the Administrative Agent prior to such Subsidiary
becoming a Borrowing Subsidiary hereunder that such Subsidiary is resident in
the UK for UK tax purposes.
     “UK Tax Deduction” has the meaning specified in Section 3.01(a).
     “UK Taxes Act” means the Income Tax Act 2007 of the UK.
     “UK Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:
     (a) a Lender (i) which is a bank (as defined for the purpose of section 879
of the UK Taxes Act) making an advance under a Loan Document, or (ii) in respect
of an advance made under a Loan Document by a Person that was a bank (as defined
for the purpose of section 879 of the UK Taxes Act) at the time that such
advance was made, and which, in either case, is within the charge to UK
corporation tax as respects any payments of interest made in respect of that
advance; or
     (b) a Lender which is (i) a company resident in the UK for UK tax purposes;
(ii) a partnership each member of which is (A) a company resident in the UK or
(B) a company not so resident in the UK which carries on a trade in the UK
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009; or (iii) a
company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (for the purposes of
section 19 of the Corporation Tax Act 2009) of that company; or
     (c) a Treaty Lender with respect to a UK Borrower; or
     (d) a building society (as defined for the purposes of the UK Taxes Act)
making an advance under a Loan Document.
     “United States” or “US” means the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.06(c)(i).
     “US Borrower” means any Borrower that is a US Person.
     “US Dollars” or “US$” means dollars constituting legal tender for the
payment of public and private debts in the United States.
     “US Person” means any Person that is a “United States Person” as defined in
section 7701(a)(30) of the Code.

26



--------------------------------------------------------------------------------



 



     “Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time on
or after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) of which (i) the sum of (A) the Outstanding Amount of such
Lender’s Committed Loans plus (B) such Lender’s Pro Rata Share of the
Outstanding Amount of Swing Line Loans and L/C Obligations then constitutes of
(ii) the Total Outstandings.
     “Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
including financial ratios and other financial calculations required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing and subject to Section 7.18, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrowers and their respective
Subsidiaries shall be deemed to be carried at 100% of

27



--------------------------------------------------------------------------------



 



the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
     1.04 Exchange Rates; Currency Equivalents; Additional Foreign Currencies.
     (a) Exchange Rates. The Administrative Agent or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalents of Credit Extensions and Outstanding
Amounts denominated in Foreign Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.
     (b) Currency Equivalents. For purposes of the Loan Documents (i) and for
purposes of financial statements delivered by Loan Parties hereunder, of
calculating financial covenants hereunder or as otherwise provided herein, the
applicable amount of any currency (other than US Dollars) shall be such Dollar
Equivalent as so determined by the Administrative Agent or the L/C Issuer, as
applicable and (ii) in connection with a Credit Extension, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in US Dollars, but such Eurocurrency
Rate Loan or Letter of Credit is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such US Dollar amount, as
determined by Administrative Agent or the L/C Issuer, as the case may be.
     (c) Additional Foreign Currencies. (i) Anixter may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of “Foreign
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available, freely transferable and convertible
into US Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders, and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.
     (ii) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
     (iii) Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify Anixter and such currency
shall thereupon be deemed for all purposes to be a Foreign Currency hereunder
for purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify
Anixter and such currency shall thereupon be deemed for all

28



--------------------------------------------------------------------------------



 



purposes to be a Foreign Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section, the Administrative Agent
shall promptly so notify Anixter.
     1.05 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Eurocurrency Rate Loan in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Eurocurrency Rate Loan, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum face
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit or the Issuer Documents related thereto,
whether or not such maximum face amount is in effect at such time.
     1.08 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
in (a) any Available Currency (other than Canadian Dollars) to the Borrowers and
(b) Canadian Dollars to any Canadian Borrower from time to time on any Business
Day during the period from the Closing Date to the Maturity Date, in an

29



--------------------------------------------------------------------------------



 



aggregate Dollar Equivalent not to exceed at any time outstanding the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans and L/C Obligations, shall not exceed such Lender’s Commitment,
(iii) the aggregate Outstanding Amount of all British Pound Sterling Loans shall
not at any time exceed the British Pound Sterling Sublimit and (iv) the
aggregate Outstanding Amount of all Canadian Dollar Loans shall not at any time
exceed the Canadian Dollar Sublimit. Within the limits of each Lender’s
Commitment, the British Pound Sterling Sublimit and the Canadian Dollar
Sublimit, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.07, and reborrow
under this Section 2.01. Committed Loans (other than Canadian Dollar Loans) may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., (i) three Business Days prior to
the requested date of (A) any Committed Borrowing of a Eurocurrency Rate Loan or
a Canadian Dollar Loan, (B) any conversion to or continuation of Eurocurrency
Rate Loans and (C) any conversion of Eurocurrency Rate Loans denominated in US
Dollars to Base Rate Loans and (ii) on the requested date of any Committed
Borrowing of Base Rate Loans. Each such telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Committed Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in any Available Currency shall be in a principal Dollar
Equivalent of US$5,000,000 or a whole multiple of US$1,000,000 in excess
thereof. Each Committed Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of US$500,000 or a whole multiple of US$100,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify
(i) whether a Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Committed Loans
as the same Type, (ii) the requested date of the Committed Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type (including currency) of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) the applicable Borrower. If a
Borrower fails to (x) specify a currency in a Borrowing Notice requesting a
Committed Borrowing, then the Committed Loans so requested shall be made in US
Dollars, (y) specify a Type of Committed Loan in a Borrowing Notice or (z) give
a timely notice requesting a conversion or continuation, then the applicable
Committed Loans, if in US Dollars, shall be made or continued as, or converted
to, Base Rate Loans; provided that in the case of a failure to timely request a
continuation of Committed Loans, such Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If a Borrower requests a Committed Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share and currency of the applicable
Committed Loans, and if no timely

30



--------------------------------------------------------------------------------



 



notice of a conversion or continuation is provided by a Borrower the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each applicable Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds in the
Applicable Currency at the Administrative Agent’s Office not later than 1:00
p.m. in the case of any Committed Loan denominated in US Dollars and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan denominated in a Foreign Currency, in each case on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by crediting or wiring such funds to
the deposit account of the applicable Borrower identified in the most recent
Notice of Account Designation delivered by the Borrowers to the Administrative
Agent or as may be otherwise agreed upon by the Borrowers and the Administrative
Agent from time to time.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Committed Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding
(i) Eurocurrency Rate Loans denominated in US Dollars be converted immediately
to Base Rate Loans and (ii) Eurocurrency Rate Loans denominated in a Foreign
Currency be prepaid or redenominated into US Dollars in the amount of the Dollar
Equivalent thereof as Base Rate Loans on the last day of the then current
Interest Period with respect thereto and (iii) Canadian Dollar Loans be prepaid
or redenominated into US Dollars in the amount of the Dollar Equivalent thereof
as Base Rate Loans.
     (d) The Administrative Agent shall promptly notify Anixter and the Lenders
of the interest rate applicable to any Eurocurrency Rate Loan upon determination
of such interest rate. The determination of the Eurocurrency Rate and the
Canadian Prime Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. The Administrative Agent shall notify Anixter and the
Lenders of any change in the Prime Rate or the Canadian Prime Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) ten Interest Periods in
effect with respect to Committed Loans (other than British Pound Sterling Loans)
and (ii) seven Interest Periods in effect with respect to British Pound Sterling
Loans.
     (f) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate with respect to any Canadian Dollar
Loan is calculated on the basis of a year (the “deemed year”) that contains
fewer days than the actual number of days in the calendar year of calculation,
such rate of interest or fee rate shall be expressed as a yearly rate by
multiplying such rate of interest or fee rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year, (ii) the principle of deemed reinvestment of interest shall not
apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.
     2.03 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, to make

31



--------------------------------------------------------------------------------



 



loans in US Dollars or at the request of a Borrower, if the Swing Line Lender,
in its sole discretion, approves, in any Foreign Currency (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate Dollar Equivalent not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations and
Swing Line Loans shall not exceed such Lender’s Commitment. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.03, prepay under Section 2.06, and reborrow under
this Section 2.03. Each Swing Line Loan in US Dollars shall be a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
(x) 1:00 p.m. on the requested borrowing date for all US Dollar Swing Line Loans
and (y) the Applicable Time one Business Day prior to the requested date for all
Foreign Currency Swing Line Loans, and shall specify (i) the amount to be
borrowed, which shall be a minimum of US$500,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Borrowing Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Borrowing Notice
and, if not, the Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Borrowing Notice, make the amount
of its Swing Line Loan available in Same Day Funds to the applicable Borrower
either by crediting or wiring such proceeds to the deposit account of the
applicable Borrower identified in the most recent Notice of Account Designation
delivered by the Borrowers to the Administrative Agent or as may be otherwise
agreed upon by the Borrowers and the Administrative Agent from time to time.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
Dollar Equivalent of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Borrowing Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the

32



--------------------------------------------------------------------------------



 



applicable Borrower with a copy of the applicable Borrowing Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Borrowing
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for US
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Notice, whereupon, subject to Section 2.03(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.03(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the applicable Borrower to repay Swing Line Loans, together with interest as
provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the

33



--------------------------------------------------------------------------------



 



date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the applicable Borrower for interest on the Swing
Line Loans. Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.03 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.04 [Intentionally Omitted].
     2.05 [Intentionally Omitted].
     2.06 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.06, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in US Dollars or in one or more other Available Currencies
for the account of Anixter or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Anixter or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations and all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by Anixter for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Anixter that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Anixter’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Anixter may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. As of the Closing Date, each of the Existing Letters of
Credit shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.06(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

34



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
          (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than US$100,000;
     (D) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than US
Dollars or another Available Currency;
     (E) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or
     (F) any other Lender is at such time a Defaulting Lender hereunder, unless
the L/C Issuer has entered into satisfactory arrangements (which may include the
delivery of Cash Collateral) with Anixter or such Defaulting Lender to eliminate
the L/C Issuer’s Fronting Exposure (after giving effect to Section 3.08(a)(iv))
with respect to such Defaulting Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer

35



--------------------------------------------------------------------------------



 



with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Anixter delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Anixter. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent (A) not later than 11:00 a.m. at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit denominated in US Dollars, and (B) not later than the
Applicable Time at least ten Business Days prior to the proposed issuance date
or date of amendment, as the case may be, of any Letter of Credit denominated in
an Available Currency (other than US Dollars); or in each case such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, Anixter shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Anixter and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Anixter (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) If Anixter so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by

36



--------------------------------------------------------------------------------



 



giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, Anixter shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clauses (ii) or
(iii) of Section 2.06(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or Anixter that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
     (iv) If Anixter so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, Anixter shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or Anixter that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing the L/C Issuer not to permit such reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Anixter and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Anixter
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Available Currency other than US Dollars, Anixter shall
reimburse the L/C Issuer in such Available Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in US Dollars, or (B) in the absence of any such requirement for
reimbursement in US Dollars, Anixter shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that

37



--------------------------------------------------------------------------------



 



Anixter will reimburse the L/C Issuer in US Dollars. In the case of any such
reimbursement in US Dollars of a drawing under a Letter of Credit denominated in
another Available Currency, the L/C Issuer shall notify Anixter of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in US Dollars, or the Applicable Time
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in any other Available Currency (each such date, an “Honor Date”),
Anixter shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in such Available Currency. If
Anixter fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in US Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an Available
Currency other than US Dollars) (the “Unreimbursed Amount”), and the amount of
such Lender’s Pro Rata Share thereof. In such event, Anixter shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.06(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.06(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in US Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.06(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to Anixter in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer in US Dollars, or if requested by
the L/C Issuer, the Foreign Currency Equivalent (determined as of such funding
date) thereof in another Available Currency as determined by the Administrative
Agent.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Anixter shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.06(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.06.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.06(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.06(c), shall be absolute and unconditional and
shall not be affected by any

38



--------------------------------------------------------------------------------



 



circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, Anixter, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.06(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by
Anixter of a Borrowing Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of Anixter to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.06(c) by the time
specified in Section 2.06(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.06(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Anixter or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in US Dollars and in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.06(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of Anixter to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

39



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that Anixter or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Foreign Currency to Anixter or any Subsidiary or in
the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Anixter or any Subsidiary.
     Anixter shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Anixter’s instructions or other irregularity, Anixter will
immediately notify the L/C Issuer. Anixter shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and Anixter agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Anixter hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Anixter’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the

40



--------------------------------------------------------------------------------



 



matters described in clauses (i) through (vi) of Section 2.06(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Anixter
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Anixter, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Anixter which Anixter proves
were caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral.
     (i) Upon the request of the Administrative Agent, (A) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, Anixter
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations.
     (ii) In addition, if the Administrative Agent notifies Anixter at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, Anixter shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Section 8.02(c) sets forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.06 and Section
8.02(c), “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. Anixter hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo Bank.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and Anixter when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
     (i) Letter of Credit Fees. Anixter shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, in US
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin times the Dollar Equivalent of the actual
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). For
purposes of computing the actual daily maximum amount available to be drawn
under any Letter of Credit, the amount of such Letter of

41



--------------------------------------------------------------------------------



 



Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Anixter shall pay directly to the L/C Issuer for its own account, in US
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Agent Fee Letter, computed on the Dollar Equivalent of
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit) and on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, Anixter shall pay directly to the L/C Issuer for its own account, in
US Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Anixter shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Anixter hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of Anixter, and
that Anixter’s business derives substantial benefits from the businesses of such
Subsidiaries.
     2.07 Prepayments.
     (a) The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (or the Applicable Time with
respect to any prepayment to be made in a Foreign Currency), (A) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans or Canadian
Dollar Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans or Canadian Dollar Loans shall be in a
principal amount of US$5,000,000 or a whole multiple of US$1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of US$1,000,000 or a whole multiple of US$500,000 in excess thereof or,
in each case, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice and of such Lender’s Pro
Rata Share of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment, and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to

42



--------------------------------------------------------------------------------



 



Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.
     (b) The Borrowers may, upon notice to the Administrative Agent and the
Swing Line Lender, at any time or from time to time voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent and the Swing Line
Lender not later than (A) 11:00 a.m. on the date of prepayment of Swing Line
Loans denominated in US Dollars and (B) not later than the Applicable Time
specified by the Administrative Agent on the date of prepayment of Foreign
Currency Swing Line Loans, in each case such prepayment date shall be a Business
Day; and (ii) any prepayment of Swing Line Loans shall be in a Dollar Equivalent
minimum principal amount of at least US$500,000.
     (c) If for any reason and at any time (other than as set forth in
subsection (d) below) (i) the Total Outstandings exceed the Aggregate
Commitments then in effect, (ii) the aggregate Outstanding Amount of all British
Pound Sterling Loans exceeds the British Pound Sterling Sublimit or (iii) the
aggregate Outstanding Amount of all Canadian Dollar Loans exceeds the Canadian
Dollar Sublimit, the Borrowers shall immediately prepay the applicable Loans in
an aggregate amount equal to such excess.
     (d) If on any Revaluation Date the Administrative Agent shall have
determined that the then outstanding Dollar Equivalent principal amount of
(i) the Total Outstandings exceeds the Aggregate Commitments then in effect,
(ii) the aggregate Outstanding Amount of all British Pound Sterling Loans
exceeds the British Pound Sterling Sublimit or (iii) the aggregate Outstanding
Amount of all Canadian Dollar Loans exceeds the Canadian Dollar Sublimit, in
each case due to a change in applicable rates of exchange between US Dollars, on
the one hand, and any Applicable Currency, on the other hand by a Dollar
Equivalent equal to or in excess of US$2,000,000, then the Administrative Agent
may (or, at the request of the Required Lenders, shall) give notice to Anixter
that a prepayment is required under this Section, and the Borrowers agree
thereupon to make prepayments in an aggregate amount equal to such excess.
     2.08 Reduction or Termination of Commitments. Anixter may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Total
Outstandings; provided that (a) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., five Business Days prior to the
date of termination or reduction and (b) any such partial reduction shall be in
an aggregate amount of US$1,000,000 or any whole multiple of US$500,000 in
excess thereof. The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination of the Aggregate Commitments. Once
reduced in accordance with this Section, the Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All related Commitment Fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.
     2.09 Repayment of Loans.
     (a) The applicable Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of each Committed Loan of such Borrower
outstanding on such date.
     (b) The applicable Borrower shall repay each Swing Line Loan upon demand of
the Swing Line Lender and on the Maturity Date. The applicable Borrower shall
repay each Foreign Currency Swing Line Loan within 30 days after such Foreign
Currency Swing Line Loan is made (or at such later date, not later than the
Maturity Date as the Swing Line Lender may in its discretion otherwise agree).

43



--------------------------------------------------------------------------------



 



     2.10 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin plus in the case of a
Loan of any Lender which is lent from a Lending Office in the UK or a
Participating Member State, the Mandatory Cost; (ii) each Base Rate Loan and
each US Dollar Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin; (iii) each Foreign Currency Swing Line
Loan (other than any Foreign Currency Swing Line Loan denominated in Canadian
Dollars) shall bear interest on the outstanding principal amount thereof at a
rate per annum specified by the Swing Line Lender at the time of borrowing for
such Swing Line Loan plus the Applicable Margin for Eurocurrency Rate Loans plus
any Mandatory Cost; and (iv) each Canadian Dollar Loan and each Foreign Currency
Swing Line Loan denominated in Canadian Dollars shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Margin.
     (b) While any Event of Default exists or after acceleration, the Borrowers
shall pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.11 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, subject to
Section 3.08, Anixter shall pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender) in accordance with its Pro Rata
Share, a non-refundable commitment fee (the “Commitment Fee”) equal to the
Applicable Margin times the average daily unused portion of the Aggregate
Commitments of the Lenders (other than the Defaulting Lenders, if any); provided
that the amount of outstanding Swing Line Loans shall not be considered usage of
the Aggregate Commitments for the purpose of calculating the Commitment Fee. The
Commitment Fee shall accrue at all times (including at any time during which one
or more of the conditions in Article IV is not met) from the Closing Date until
the Maturity Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date and ending on the Maturity Date.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
     (b) Other Fees. Anixter shall pay to each Joint Lead Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Joint Fee Letter and the Agent Fee Letter. Anixter
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall be nonrefundable for any reason whatsoever.

44



--------------------------------------------------------------------------------



 



     2.12 Computation of Interest and Fees. Computation of interest on Base Rate
Loans computed based on the Prime Rate and Canadian Dollar Loans computed based
on the Canadian Prime Rate shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. Computation
of interest on Loans in British Pound Sterling shall be calculated on the basis
of a year of 365 days, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
     2.13 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the Loans. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of such Lender shall control. Upon the
request of any Lender made through the Administrative Agent, such Lender’s Loans
may be evidenced by Notes in addition to such accounts or records. Each Lender
may attach schedules to its Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.14 Payments Generally.
     (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder to be made in US Dollars shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in US Dollars and in Same Day Funds not
later than 12:00 noon, on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder to be made in
a Foreign Currency shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Foreign Currency, as the case may be, and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in a Foreign Currency, such Borrower shall make such payment in US
Dollars in the Dollar Equivalent of such Foreign Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments

45



--------------------------------------------------------------------------------



 



received by the Administrative Agent after 12:00 noon, in the case of payment in
US Dollars or by the Administrative Agent, as the case may be, after the
Applicable Time specified by the Administrative Agent in the case of payments in
a Foreign Currency shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) (i) Funding by Lenders; Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s applicable Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such

46



--------------------------------------------------------------------------------



 



funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Committed Loans and to
fund participations in Swing Line Loans and Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan or to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, purchase its participation or to make its payment under
Section 10.04(c).
     (f) Nothing herein (subject to Section 10.13) shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Anixter or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
     2.16 Borrowing Subsidiaries.
     (a) Anixter may at any time, upon not less than 15 Business Days’ notice
from Anixter to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole

47



--------------------------------------------------------------------------------



 



discretion), designate any Foreign Subsidiary as a Borrowing Subsidiary with the
consent of the Administrative Agent. Upon the receipt by the Administrative
Agent of (i) a Borrowing Subsidiary Agreement in the form of Exhibit C-1
executed by such Foreign Subsidiary, Anixter and the Administrative Agent,
(ii) all documents as shall reasonably demonstrate the existence of such Foreign
Subsidiary, the corporate power and authority of such Borrowing Subsidiary to
enter into and the validity with respect to such Foreign Subsidiary of this
Agreement and the other Loan Documents and any other matters relevant hereto
(including an opinion of counsel), all in form and substance satisfactory to the
Administrative Agent, and (iii) any governmental and third party approvals
necessary or advisable in connection with the execution, delivery and
performance of this Agreement by such Foreign Subsidiary, such Subsidiary shall
be a Borrowing Subsidiary and a party to this Agreement. If the Administrative
Agent agrees that such Foreign Subsidiary shall be entitled to receive Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice to Anixter and the Lenders
specifying the effective date upon which such Foreign Subsidiary shall
constitute a Borrowing Subsidiary for purposes hereof, whereupon each of the
Lenders agrees to permit such Borrowing Subsidiary to receive Loans hereunder,
on the terms and conditions set forth herein, and each of the parties agrees
that such Borrowing Subsidiary otherwise shall be a Borrower for all purposes of
this Agreement; provided that no Borrowing Notice or Letter of Credit
Application may be submitted by or on behalf of such Borrowing Subsidiary until
the date five Business Days after such effective date.
     (b) The obligation of any Lender to make a Loan on the occasion of the
first Borrowing from such Lender by a Borrowing Subsidiary is subject to the
Administrative Agent’s receipt of and satisfaction with the documents and other
deliverables described in clause (a) above and a Note (if required by such
Lender) in the applicable form payable to such Lender signed by such Borrowing
Subsidiary.
     (c) The Obligations of all Foreign Subsidiaries that are Borrowing
Subsidiaries shall be several in nature.
     (d) Each Borrowing Subsidiary hereby irrevocably appoints Anixter as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Borrowing Subsidiary hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by Anixter, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to Anixter in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrowing Subsidiary.
     (e) Any Foreign Subsidiary shall cease to be a Borrowing Subsidiary
hereunder at such time as no Credit Extensions shall be outstanding to such
Foreign Subsidiary, and such Foreign Subsidiary and Anixter shall have executed
and delivered to the Administrative Agent a Borrowing Subsidiary Termination in
the form of Exhibit C-2. The Administrative Agent will promptly notify the
Lenders of any such termination of a Borrowing Subsidiary’s status. Upon a
Borrowing Subsidiary’s liquidation, dissolution or disposal of to a person other
than Anixter or any Subsidiary, all Credit Extensions outstanding to any
Borrowing Subsidiary shall be due and payable and such Subsidiary shall no
longer be entitled to obtain any Credit Extensions hereunder.
     2.17 Incremental Commitments.

48



--------------------------------------------------------------------------------



 



     (a) Request for Incremental Commitments. At any time and from time to time,
Anixter may by written notice to the Administrative Agent (who shall promptly
notify the Lenders) request (i) one or more increases in the Aggregate
Commitments (any such increase, a “Revolving Commitment Increase”) or (ii) one
or more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment” and, together with any
Revolving Commitment Increases, the “Incremental Commitments”) to make
incremental term loans (any such incremental term loan, an “Incremental Term
Loan”); provided that (i) the total aggregate principal amount for all such
Incremental Commitments shall not exceed US$200,000,000; (ii) any such request
for an Incremental Commitment shall be in a minimum amount of US$15,000,000; and
(iii) Anixter may request up to two Incremental Commitments during any calendar
year.
     (b) Lenders. To achieve the full amount of a requested Incremental
Commitment and subject to the approval (which approvals shall not be
unreasonably withheld) of the Administrative Agent and, in connection with a
request for a Revolving Commitment Increase, the L/C Issuer and the Swing Line
Lender, Anixter may invite existing Lenders to increase their respective
Commitments or provide an Incremental Term Loan Commitment and/or any Affiliate
of any Lender, any Approved Fund or any other Person reasonably satisfactory to
the Administrative Agent to become a Lender (any such Lender, an “Incremental
Lender”) pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel. Any Lender or any Incremental Lender
offered or approached to provide all or a portion of any Incremental Commitment
may elect or decline, in its sole discretion, to provide such Incremental
Commitment. Any Incremental Commitment of any Person becoming a new Lender under
this Section 2.17 shall be in a minimum principal amount of at least
US$15,000,000.
     (c) Incremental Term Loan Amendment. Incremental Term Loans shall become
Loans under this Agreement pursuant to an amendment (an “Incremental Term Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by each Borrower, each Lender agreeing to provide such Incremental Term
Loan, if any, each Incremental Lender, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.17.
     (d) Effective Date and Allocations. The Administrative Agent and Anixter
shall determine the effective date (each, an “Increase Effective Date”) for each
Incremental Commitment and the final allocation of such Incremental Commitment.
The Administrative Agent shall promptly notify Anixter and the Lenders of the
final allocations of such Incremental Commitment and the Increase Effective
Date. The Borrowers shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section. Each Revolving Commitment Increase (and the
Loans made thereunder) shall (i) constitute Obligations of the Borrowers,
(ii) be guaranteed with the other Credit Extensions on a pari passu basis,
(iii) mature on the Maturity Date and (iv) be subject to the same terms and
conditions as the Commitments as in effect prior to such Increase Effective
Date. Each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall (i) constitute Obligations of the Borrowers, (ii) be
guaranteed with the other Credit Extensions on a pari passu basis, (iii) mature
on or after the Maturity Date and (iv) be on such other terms (including pricing
and amortization relating thereto) reasonably acceptable to the Administrative
Agent, the Lenders providing such Incremental Term Loan Commitment and Anixter.
     (e) Conditions to Effectiveness of Increase. Each Incremental Commitment
shall become effective as of the applicable Increase Effective Date; provided
that on or before such Increase Effective Date, Anixter shall have delivered to
the Administrative Agent a certificate of each Loan Party dated as of

49



--------------------------------------------------------------------------------



 



the Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party,
approving or consenting to such Incremental Commitment, and (ii) in the case of
Anixter, certifying that, both before and after giving effect to such
Incremental Commitment, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of such
Increase Effective Date (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.07 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01), and (B) no Default or Event of Default exists as of such Increase
Effective Date before or after giving effect to any Incremental Commitment and
the making of any Loans pursuant thereto.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.15 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes, provided that if any applicable Laws require the deduction or
withholding of any Tax from any such payment, then the Loan Party shall make
such deduction and timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made. Notwithstanding the
foregoing, a payment shall not be required to be increased pursuant to this
Section 3.01(a) where any UK Taxes are required to be deducted or withheld (a
“UK Tax Deduction”) from a payment of interest hereunder or under any other Loan
Document if, on the date on which the payment falls due:
     (i) the payment could have been made to the relevant Lender without a UK
Tax Deduction if it was a UK Qualifying Lender, but on that date that Lender is
not or has ceased to be a UK Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any Law or Treaty, or any
published practice or concession of any relevant taxing authority; or
     (ii) the relevant Lender is a UK Qualifying Lender solely by virtue of
clause (b) of the definition of UK Qualifying Lender and that relevant Lender
has not given a Tax Confirmation to Anixter where the payment could have been
made to the relevant Lender without a UK Tax Deduction if that Lender had given
a Tax Confirmation to Anixter or the relevant UK Borrower, on the basis that the
Tax Confirmation would have enabled that UK Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the UK Taxes Act; or
     (iii) the relevant Lender is a UK Qualifying Lender solely under clause
(b) of the definition of UK Qualifying Lender and an officer of HM Revenue and
Customs (“HMRC”) has given (and not revoked) a direction (a “Direction”) under
section 931 of the UK Taxes Act (as that provision has effect on the date on
which the relevant Lender became a Lender) which relates

50



--------------------------------------------------------------------------------



 



to that payment and that Lender has received from a UK Borrower or Anixter a
certified copy of that Direction; and the payment could have been made to the
Lender without any UK Tax Deduction in the absence of that Direction.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Indemnification by the Borrowers. Each Loan Party shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld in respect of
payments to, or paid by, the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender or the L/C Issuer (with copies
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders.
     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Anixter and the Administrative Agent, at the time or times reasonably
requested by Anixter or the Administrative Agent, such documentation (properly
completed and executed by such Lender) reasonably requested by Anixter or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding, and in delivering such completed and
executed documentation to Anixter, each such Lender shall be deemed to have
complied with its obligations as set forth in this sentence. Anixter shall
timely file such documentation with the relevant Governmental Authority in
accordance with and as required by applicable Law. In addition, any Lender, if
requested by Anixter or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Anixter or
the Administrative Agent as will enable Anixter or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(C) below and Section 3.01(h)) shall not
be required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
     (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a US Borrower,

51



--------------------------------------------------------------------------------



 



     (A) any Lender that is a US Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower or the Administrative Agent), executed originals of IRS Form
W-9 certifying, to the extent such Lender is legally entitled to do so, that
such Lender is exempt from US Federal backup withholding tax; and
     (B) any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-US Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent),
whichever of the following is applicable:
     (i) in the case of a Non-US Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
     (ii) executed originals of IRS Form W-8ECI;
     (iii) in the case of a Non-US Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that (A) such Non-US Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a US trade or business
conducted by such Non-US Lender (a “US Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN;
     (iv) to the extent a Non-US Lender is not the beneficial owner (for
example, where the Non-US Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, US Tax Compliance Certificate, Form W-9,
and/or other certification documents from each Beneficial Owner, as applicable;
provided that if the Non-US Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-US Lender are claiming the
portfolio interest exemption, such Non-US Lender may provide a US Tax Compliance
Certificate on behalf of each such beneficial owner; or
     (v) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower

52



--------------------------------------------------------------------------------



 



or the Administrative Agent to determine the withholding or deduction required
to be made.
     (C) If a payment made to a Lender under any Loan Document would be subject
to US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
     Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Anixter and the
Administrative Agent in writing of its legal inability to do so.
     Additionally, each of the Borrowers shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
such Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds and Credits. If the Administrative Agent,
any Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund or credit in lieu of a refund of any Taxes or Other Taxes as
to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund or credit in lieu of a refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund or credit in lieu of a refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund or credit in
lieu of a refund), provided that each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund or credit in lieu of a refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund or credit in lieu of a
refund had never been paid. This subsection shall not be construed to require
the Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

53



--------------------------------------------------------------------------------



 



     (g) Indemnification by the Lenders. Each Lender and L/C Issuer shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for any Taxes (but, with respect to Indemnified Taxes, only to the
extent that the Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan Party
to do so) attributable to such Lender or L/C Issuer that are payable or paid by
the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer under any Loan Document or otherwise
payable by the Administrative Agent to the Lender or L/C Issuer from any other
source against any amount due to the Administrative Agent under this paragraph
(g). The agreements in this paragraph (g) shall survive the resignation and/or
replacement of the Administrative Agent.
     (h) United Kingdom Taxes.
     (i) Nothing in Section 3.01(e) or this Section 3.01(h) shall require a
Treaty Lender receiving payments hereunder or under any other Loan Document from
a UK Borrower, to (A) register under the HMRC DT Treaty Passport scheme; or
(B) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or (C) file any forms or documentation pursuant to Section 3.01(e)
or this Section 3.01(h) if it has (1) included an indication that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clauses (ii) or (vii) below or (2) notified Anixter and the Administrative Agent
of its scheme reference number and its jurisdiction of tax residence pursuant to
clauses (iv) or (v) below, and the applicable Borrower making that payment has
not complied with its obligations under clauses (iii), (iv) or (vii) below.
     (ii) A Treaty Lender that is a Lender as of the Closing Date and holds a
passport under the HMRC DT Treaty Passport scheme and wishes that scheme to
apply to this Agreement, shall make an indication to that effect (for the
benefit of the Administrative Agent and without any liability to any Borrower)
by providing its scheme reference number and its jurisdiction of residence to
the Administrative Agent and Anixter on or before the Closing Date.
     (iii) Upon a Lender providing the indication described in clause
(ii) above, each Borrower that is a UK Borrower as of the Closing Date (or
promptly upon becoming a UK Borrower after the Closing Date) shall, to the
extent such Lender is providing a Commitment to such Borrower, (A) file a duly
completed form DTTP2 in respect of such Lender with HMRC within 30 days of the
Closing Date and (B) promptly provide such Lender with a copy of that filing;
and
     (iv) A Treaty Lender that has not provided the indication referred to in
clause (ii) above but that holds a passport under the HMRC DT Treaty Passport
scheme and subsequently wishes that scheme to apply to this Agreement shall
notify (for the benefit of the Administrative Agent and without liability to any
Borrower) Anixter and the Administrative Agent of its scheme number and its
jurisdiction of tax residence. Thereafter, each Person that is a UK Borrower
hereunder as of, or becomes a UK Borrower after, the date on which such notice
becomes effective (determined in accordance with Section 10.02) shall, to the
extent that such Lender provides a Commitment to such Borrower, (A) file a duly
completed form DTTP2 in respect of such Lender with HMRC within 30 days of such
effective date (or, with respect to any new UK

54



--------------------------------------------------------------------------------



 



Borrower, 30 days of such Person becoming a UK Borrower hereunder) and
(B) promptly provide such Lender with a copy of that filing.
     (v) A Person that becomes a Treaty Lender on a date (such date, the
“Relevant Date”) after the Closing Date that holds a passport under the HMRC DT
Treaty Passport scheme and wishes for that scheme to apply to this Agreement
shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any Borrower) by including its
scheme reference number and its jurisdiction of tax residence in the joinder
documents such Person shall execute and deliver to become a Lender. Thereafter,
each Person that is a UK Borrower hereunder as of, or becomes a UK Borrower
after, such Relevant Date shall, to the extent such Lender provides a Commitment
to such Borrower, (A) file a duly completed form DTTP2 with HMRC within 30 days
of that Relevant Date (or, with respect to any new UK Borrower, 30 days of such
Person becoming a UK Borrower hereunder) and (B) promptly provide the Lender
with a copy of that filing.
     (vi) A Lender that is a party to this Agreement as of the Closing Date that
is a UK Qualifying Lender solely by virtue of clause (b) of the definition of UK
Qualifying Lender gives a Tax Confirmation to Anixter by entering into this
Agreement. Such a Lender shall promptly notify Anixter and the Administrative
Agent if there is any change in the position from that set out in the Tax
Confirmation. A Person that hereafter becomes a party to this Agreement as a
Lender pursuant to Section 10.06 that is a UK Qualifying Lender solely by virtue
of clause (b) of the definition of UK Qualifying Lender shall provide a Tax
Confirmation in the forms and certificates provided in accordance with this
Section 3.01 which it executes by including whether it falls within clause
(b)(i), (ii) or (iii) of the definition of UK Qualifying Lender. Such a Lender
shall promptly notify Anixter and the Administrative Agent if there is any
change in the position from that set out in the Tax Confirmation.
     (vii) If a Lender has not (A) included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clauses (ii) or (v) above or (B) notified Anixter or
Administrative Agent of its scheme reference number and its jurisdiction of tax
residence pursuant to clause (iv) above, then no Borrower shall have any
obligation to file any form relating to the HMRC DT Treaty Passport scheme in
respect of such Lender’s Commitment(s) or its participation in any Loan.
     (i) Any amount (including costs and expenses) payable hereunder or under
any Loan Document by any Borrower is exclusive of any value added tax or any
other Taxes of a similar nature which might be chargeable in connection with
that amount. If any such Taxes are chargeable, upon receipt of a valid invoice
of any value added tax or any other Taxes of a similar nature, the applicable
Borrower must pay to the relevant recipient (in addition to and at the same time
as paying that amount) an amount equal to the amount of such Taxes.
     (j) Survival. Each party’s obligations under this Section 3.01 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any Available Currency, or materially restricts the
authority of such Lender to purchase or sell, or to take deposits of, any
Available Currency in the applicable interbank market, or to determine or charge
interest rates based upon the Eurocurrency Rate, then, on notice thereof by such
Lender to Anixter through the Administrative Agent, any obligation of

55



--------------------------------------------------------------------------------



 



such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and Anixter that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in US Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
(or in the case of clause (c) below, the Required Lenders determine) in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) deposits in the applicable currency are not being
offered to banks in the applicable interbank market for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for such Eurocurrency
Rate Loan, or (c) the Eurocurrency Rate for such Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Required Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly notify Anixter
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent revokes such notice. Upon receipt of
such notice, any Borrower may revoke any pending request for a Committed
Borrowing, conversion or continuation of Eurocurrency Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
     (ii) subject the Administrative Agent, Lender or L/C Issuer to any Taxes on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by the
Administrative Agent, Lender or the L/C Issuer);
     (iii) result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

56



--------------------------------------------------------------------------------



 



     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting to, continuing or maintaining any Eurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, Anixter will pay (or cause the applicable Borrower to pay) to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time Anixter will pay (or cause the applicable Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Anixter shall be
conclusive absent manifest error. Anixter shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Anixter of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurocurrency Rate Loans. Anixter shall pay (or cause the
applicable Borrower to pay) to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined

57



--------------------------------------------------------------------------------



 



by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided Anixter shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
     3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan of such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in a Foreign
Currency on its scheduled due date or any payment thereof in a different
currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 10.13(b);including any loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Borrowers shall pay each
Lender the amount shown as due on any certificate delivered by such Lender
claiming such compensation within ten (10) Business Days after the Borrowers’
receipt of the same. Such Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by any Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. Such certificate shall provide in reasonable detail the amount
payable and the calculations used to determine such amount. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
Section 3.04, Anixter may remove or replace such Lender in accordance with
Section 10.13(b).
     (c) Any Lender claiming any additional amounts payable pursuant to
Section 3.01 or Section 3.04, or exercising its rights under Section 3.02, shall
use reasonable efforts (consistent with legal and

58



--------------------------------------------------------------------------------



 



regulatory restrictions) to file any certificate or document reasonably
requested by Anixter or to change the jurisdiction of its Lending Office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such additional amounts which may thereafter accrue or avoid the
circumstances giving rise to such exercise and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
     (d) If any Lender fails to notify Anixter and the Administrative Agent
within 120 days of its actual knowledge of any such additional amount payable by
a Borrower pursuant to Section 3.01 or 3.04(a) or (b) (the “Notice Date”), the
Borrowers shall not be obligated to pay such additional amounts accruing during
the period from the Notice Date until the date of delivery of such notice,
provided that the failure to give such notice shall not affect any Borrower’s
obligation to pay such additional amounts accrued prior to the Notice Date or
after delivery of such notice.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and payment in full of all the
other Obligations.
     3.08 Defaulting Lenders.
     (a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
     (ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer, to be held as Cash Collateral for the L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender; fourth, as Anixter may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and Anixter, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer, the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Anixter as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of

59



--------------------------------------------------------------------------------



 



competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations or
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 3.08(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees.
     (A) No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and Anixter
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
     (B) Each Defaulting Lender shall be entitled to receive any Letter of
Credit Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral.
     (C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Anixter shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
or the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
the Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
     (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless Anixter
shall have otherwise notified the Administrative Agent at such time, Anixter
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Outstanding Amount of all Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
     (v) Repayment of Certain Loans; Cash Collateral. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Anixter shall, without prejudice to any

60



--------------------------------------------------------------------------------



 



right or remedy available to it hereunder or under law, (x) first, prepay Swing
Line Loans in amounts equal to the applicable Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the L/C Issuer’s Fronting Exposure.
     (b) Defaulting Lender Cure. If Anixter, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 3.08(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Anixter while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     (c) New Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loan unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the L/C Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Closing and Initial Credit Extension. The effectiveness
of this Agreement and the obligation of each Lender to make its initial Credit
Extension hereunder are subject to satisfaction of the following conditions
precedent:
     (a) Unless waived by all the Lenders, the Administrative Agent’s receipt of
the following, each of which shall be originals or facsimiles (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:
     (i) executed counterparts of (A) this Agreement and (B) the Guaranty;
     (ii) Committed Loan Notes executed by the Borrowers in favor of each Lender
requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;
     (iii) Swing Line Loan Notes executed by the Borrowers in favor of the Swing
Line Lender in the principal amount of the Swing Line Loan Commitment;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents

61



--------------------------------------------------------------------------------



 



to which such Loan Party is a party and authorizing the execution, delivery and
performance by such Loan Party of the Loan Documents to which such Loan Party is
a party;
     (v) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of formation (to the extent
applicable in such jurisdiction), including certified copies of each Loan
Party’s Organization Documents and certificate of good standing (if applicable)
and tax clearance certificates;
     (vi) a certificate signed by a Responsible Officer of each Borrower
(A) certifying (i) that the conditions specified in Sections 4.02(a) and (b)
have been satisfied and (ii) that there has been no event or circumstance since
the date of the Audited Financial Statements which has or could be reasonably
expected to have a Material Adverse Effect and (B) attaching a copy of the
Revolving Subordinated Note certified by a Responsible Officer of Anixter as
true and complete, together with all schedules and exhibits thereto;
     (vii) opinion(s) of counsel to each Loan Party addressed to the
Administrative Agent and the Lenders with respect to the Loan Parties, the Loan
Documents and such other matters as the Administrative Agent shall reasonably
request; and
     (viii) such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.
     (b) Each of the Borrowers and each of the Guarantors shall have provided to
the Administrative Agent and the Joint Lead Arrangers the documentation and
other information requested in order to comply with requirements of the PATRIOT
Act.
     (c) All existing Indebtedness (including all Indebtedness under the
Existing Credit Agreement) of the Borrowers, other than the Existing Letters of
Credit and any Existing Indebtedness, shall be repaid in full (and all
commitments in respect thereof shall be terminated, all guaranties made in
connection therewith shall be released), and the Administrative Agent shall have
received pay-off letters in form and substance satisfactory to it evidencing
such repayment, termination and release.
     (d) Any fees required to be paid on or before the Closing Date shall have
been paid (including, without limitation, (i) the fees to be paid pursuant to
Section 2.11(b) to the Administrative Agent, the Joint Lead Arrangers and the
Lenders and any other accrued and unpaid fees or commissions due hereunder and
(ii) all fees, charges and disbursements of outside counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent)).
     Without limiting the generality of the provisions or the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

62



--------------------------------------------------------------------------------



 



     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of Committed
Loans as the same Type) or Letter of Credit Application is subject to the
following conditions precedent:
     (a) The representations and warranties of the Borrowers contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith, shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (b) No Default shall exist, or would result (including in respect of
Section 7.16 or 7.17 as of the next succeeding end of a Fiscal Quarter) from,
such proposed Credit Extension.
     (c) The Administrative Agent shall have received a Borrowing Notice or
Letter of Credit Application in accordance with the requirements hereof.
     (d) The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.
     Each Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of Committed
Loans as the same Type) or Letter of Credit Application submitted by a Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Organization; Corporate Powers. Each of AXE, Anixter and the
Subsidiaries of Anixter (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property or in which the nature of its business requires it to be so qualified,
except those jurisdictions where the failure to be in good standing or to so
qualify has not had or could not reasonably be expected to have a Material
Adverse Effect, and (c) has all requisite corporate power and authority to own,
operate and encumber its property and assets and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by the Transaction
Documents.
     5.02 Authority.
     (a) Each of AXE, Anixter and each Subsidiary of Anixter party to any of the
Transaction Documents has the requisite corporate power and authority to
execute, deliver and perform its obligations under each of the Transaction
Documents executed by it, or to be executed by it.
     (b) The execution, delivery and performance (or filing or recording, as the
case may be) by AXE, Anixter and each Subsidiary of Anixter of each Transaction
Document to which such Person is

63



--------------------------------------------------------------------------------



 



party and the consummation of the transactions contemplated thereby, have been
duly authorized by all necessary corporate action, and no other corporate
proceedings on the part of any such Person are necessary to consummate such
transactions.
     (c) Each of the Transaction Documents (i) has been duly executed and
delivered (or filed or recorded, as the case may be) by AXE, Anixter and each
Subsidiary of Anixter to the extent such Person is party thereto,
(ii) constitutes the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles), and (iii) is
in full force and effect (unless terminated in accordance with the terms
thereof).
     5.03 Subsidiaries. Anixter has no Subsidiaries other than those described
in Schedule 5.03 and those, if any, which are permitted by Section 7.03 to be
created after the Closing Date.
     5.04 No Conflict. The execution, delivery and performance by each of AXE,
Anixter and each Subsidiary of Anixter of each Transaction Document to which it
is party and each of the transactions contemplated thereby, do not and will not
(a) conflict with any Contractual Obligation of any such Person, any liability
resulting from which would have or could be reasonably expected to have a
Material Adverse Effect, or (b) conflict with or violate such Person’s
certificate or articles of incorporation or by-laws or similar charter and
constituting documents, or (c) except as set forth on Schedule 5.04, conflict
with, result in a breach of or constitute (with or without notice or lapse of
time or both) a default under any Requirement of Law or Contractual Obligation
of any such Person, or require termination of any Contractual Obligation of any
such Person, or (d) result in or require the creation or imposition of any Lien
whatsoever upon any of the properties or assets of any such Person (other than
Liens permitted pursuant to Section 7.02(b)), or (e) require any approval of
stockholders of any such Person, unless such approval has been obtained.
     5.05 Governmental Consents. The execution, delivery and performance by each
of AXE, Anixter and each Subsidiary of Anixter of each Transaction Document to
which such Person is a party, and the transactions contemplated thereby do not
and will not require any registration with, consent or approval of, or notice
to, or other action with or by, any Governmental Authority, except filings,
consents or notices which have been made, obtained or given and are in full
force and effect.
     5.06 Governmental Regulation. Neither AXE nor Anixter nor any of Anixter’s
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, the Investment Company Act of 1940 or any other statute
or regulation of any Governmental Authority such that its ability to incur
indebtedness is limited or its ability to consummate the transactions
contemplated hereby or by the other Transaction Documents is materially
impaired.
     5.07 Financial Position.
     (a) As of the Closing Date, all quarterly and annual financial statements
of Anixter or of Anixter and any of its Subsidiaries delivered to the
Administrative Agent and the Lenders (including the Audited Financial
Statements) were prepared in conformity with GAAP (except as otherwise noted
therein) and fairly present the financial position of Anixter or the
consolidated financial position of Anixter and such Subsidiaries, as the case
may be, as at the respective dates thereof and the results of operations and
changes in cash flows for each of the periods covered thereby, subject, in the
case of any unaudited interim financial statements, to changes resulting from
audit and normal year-end adjustments.

64



--------------------------------------------------------------------------------



 



     (b) All quarterly and annual financial statements of Anixter or of Anixter
and any of its Subsidiaries delivered to the Administrative Agent on or prior to
the date this representation is made or deemed made were prepared in conformity
with GAAP (except as otherwise noted there) and fairly present the financial
position of Anixter or the consolidated financial position of Anixter and such
Subsidiaries, as the case may be, as at the respective dates thereof and the
results of operations and changes in cash flows for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from audit and normal year-end adjustments.
     5.08 Litigation; Adverse Effects.
     (a) Except as set forth in Schedule 5.08, there is no action, suit,
proceeding, investigation of any Governmental Authority or arbitration at law or
in equity, or before or by any Governmental Authority, pending, or, to the best
knowledge of such Borrower, threatened against AXE, Anixter or any Subsidiary of
Anixter or any of their Property, which could be reasonably expected to result
in any Material Adverse Effect.
     (b) Neither AXE nor Anixter nor any Subsidiary of Anixter is (i) in
violation of any applicable Law which violation has or could reasonably be
expected to have a Material Adverse Effect, or (ii) subject to or in default
with respect to any final judgment, writ, injunction, decree, order, rule or
regulation of any court or Governmental Authority which has or could reasonably
be expected to have a Material Adverse Effect. There is no action, suit,
proceeding or investigation pending or, to the knowledge of such Borrower,
threatened against or affecting AXE, Anixter or any Subsidiary of Anixter which
challenges the validity or the enforceability of any of the Transaction
Documents.
     5.09 No Material Adverse Change. With respect to each of AXE, Anixter and
Anixter and its Subsidiaries taken as a whole, no event has occurred since
December 31, 2010, which has or could reasonably be expected to have a Material
Adverse Effect.
     5.10 Payment of Taxes. All United States Federal income and other material
tax returns and reports of each Borrower and each Borrower’s Subsidiaries
required to be filed (including extensions) have been timely filed and all
taxes, assessments, fees and other charges of Governmental Authorities thereupon
and upon their respective properties, assets, income and franchises which are
shown on such returns as being due and payable, have been paid when due and
payable, except (a) taxes being contested in good faith by appropriate
proceedings and that are reserved against in accordance with GAAP, (b) taxes
which are not yet delinquent, (c) taxes which are payable in installments so
long as paid before any penalty accrues with respect thereto and (d) other
taxes, assessments, fees and other charges or Governmental Authorities which do
not exceed US$500,000 in the aggregate. Except as set forth in clauses
(a) through (d) above, such Borrower has no knowledge of any proposed tax
assessment against Anixter or any of Anixter’s Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
     5.11 Performance. Neither AXE nor Anixter nor any Subsidiary of Anixter is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it the effect of which could reasonably be expected to have a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default under such
Contractual Obligation, except where the consequences, direct or indirect, of
such default or defaults, if any, would not have and could not reasonably be
expected to have a Material Adverse Effect.

65



--------------------------------------------------------------------------------



 



     5.12 Securities Activities. Neither AXE nor Anixter nor any of Anixter’s
Subsidiaries (a) is engaged in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock or (b) will use, directly or
indirectly, the proceeds of any Loan to purchase or carry Margin Stock.
     5.13 Disclosure. Subject to changes in facts or conditions which are
required or permitted under this Agreement, the representations and warranties
of AXE, each Borrower and each Subsidiary of each Borrower contained in the
Transaction Documents, and all certificates and other documents delivered to the
Administrative Agent in connection therewith, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.
     5.14 Requirements of Law. Each of AXE, Anixter and each Subsidiary of
Anixter is in compliance with all Requirements of Law (including, without
limitation, the Securities Act and the Securities Exchange Act, the applicable
rules and regulations thereunder, and state securities laws) applicable to it
and its business, where the failure to so comply would have or could be
reasonably expected to have a Material Adverse Effect.
     5.15 Patents, Trademarks, Permits, Etc. Anixter and each Subsidiary of
Anixter owns, is licensed or otherwise has the lawful right to use, or has all
permits and other approvals of Governmental Authorities, patents, trademarks,
service marks, trade names, copyrights, technology, know-how and processes used
in or necessary for the conduct of its business as currently conducted which are
material to its financial condition, business, operations, assets and prospects,
individually or taken as a whole. The use of such permits and other approvals of
Governmental Authorities, patents, trademarks, service marks, trade names,
copyrights, technology, know-how and processes by each Borrower or any such
Subsidiary does not infringe on the rights of any Person, subject to such claims
and infringements the existence of which do not have or could not reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Transaction Documents will not impair the ownership of or
rights under (or the license or other right to use, as the case may be) any
permits and governmental approvals, patents, trademarks, service marks, trade
names, copyrights, technology, know-how or processes by Anixter or any such
Subsidiary in any manner which has or could reasonably be expected to have a
Material Adverse Effect.
     5.16 Environmental Matters. Except as disclosed in Schedule 5.16 and except
to the extent that a failure of any of the following representations to be true
could not be reasonably expected to have a Material Adverse Effect, (a) each of
the operations of AXE, Anixter and its Subsidiaries comply in all respects with
all applicable environmental, health and safety Requirements of Law; (b) each of
AXE, Anixter and its Subsidiaries has obtained all environmental, health and
safety Permits necessary for its operations, all such Permits are in good
standing and AXE, Anixter and its Subsidiaries are in compliance with all terms
and conditions of such Permits; and (c) (i) neither AXE, Anixter nor any
Subsidiary of Anixter, nor any of their present Property or operations and
(ii) none of AXE’s, Anixter’s or its Subsidiaries’ previously-owned Property or
past operations is subject to any Remedial Action or other Liabilities and Costs
arising from the Release or threatened Release of a Contaminant into the
environment.
     5.17 Employee Benefit Matters. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of each date that this representation is
made or deemed made, the present value of all “accumulated projected benefit
obligations” (as determined for purposes of Anixter’s Form 10-K) of all
underfunded Pension Plans (based on the assumptions used by the Plans to
determine benefit obligations on an ongoing basis) did

66



--------------------------------------------------------------------------------



 



not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than US$75,000,000 the fair market value of all of the
assets of all such underfunded Plans.
     5.18 Solvency. Each Loan Party is Solvent after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents
and the payment and accrual of all Transaction Costs with respect to any of the
foregoing.
     5.19 Assets and Properties. Each of AXE, Anixter and each Subsidiary of
Anixter (other than the Receivables Securitization SPV) has good title to all of
the assets (tangible and intangible) owned by it, except for imperfections of
title (including Liens to the extent permitted under Section 7.02(b)) which in
the aggregate could not reasonably be expected to have a Material Adverse
Effect, and all such assets are free and clear of all Liens, except as otherwise
specifically permitted by the terms and provisions of this Agreement and the
other Loan Documents. Substantially all of the assets and properties owned by,
leased to or used by each Borrower or any Domestic Subsidiary of Anixter are in
good repair, working order and condition, excepting ordinary wear and tear and
are free and clear of any known defects except such defects as do not
substantially interfere with the continued use thereof in the conduct of normal
operations.
     5.20 Joint Venture; Partnership. Except as set forth in Schedule 5.20 or as
otherwise permitted in this Agreement, neither AXE nor Anixter nor any
Subsidiary of Anixter is engaged in any material partnership or material joint
venture with any other Person.
     5.21 No Default. No Default exists.
     5.22 Restricted Payments to AXE. On or after the Closing Date, neither
Anixter nor any Subsidiary of Anixter has directly or indirectly declared,
ordered, paid or made or set apart any sum or property for any payment,
distribution or contribution to or investment in AXE (whether in cash or
otherwise) or agreed to do so, except to the extent permitted pursuant to
Section 7.05.
     5.23 Subsequent Funding Representations and Warranties. To induce each
Lender and the Administrative Agent to enter into this Agreement and to make the
Loans, each Borrower represents and warrants to each Lender and the
Administrative Agent that the statements set forth in the preceding Sections of
this Article V (except to the extent that such statements expressly are made
only as of the Closing Date), are true, correct and complete in all material
respects on and as of the date of each Credit Extension after the Closing Date,
except that the representations and warranties need not be true and correct to
the extent that changes in the facts and conditions on which such
representations and warranties are based are expressly required or permitted
under this Agreement.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid or unsatisfied,
     6.01 Financial Statements. Each Borrower shall, and shall cause each of its
material Subsidiaries to, maintain or cause to be maintained a system of
accounting established and administered in accordance with sound business
practices and consistent with past practice to permit preparation of financial
statements in conformity with GAAP and, if required by the terms of this
Agreement, in conformity with Agreement Accounting Principles, and each of the
financial statements described below shall be prepared from such system and
records. Anixter shall deliver or cause to be delivered to the Administrative
Agent and each Lender:

67



--------------------------------------------------------------------------------



 



     (a) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each Fiscal Quarter, on a consolidated
basis for the Consolidated Group, each of the following:
     (i) a balance sheet as of the end of such Fiscal Quarter and as of the end
of the previous Fiscal Year; and
     (ii) an income statement and a cash flow statement of such Fiscal Quarter
and for the period from the beginning of the current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form and in
reasonable detail the figures for the corresponding periods of the previous
Fiscal Year;
     all prepared by Anixter, together with a certification by one of Anixter’s
Financial Officers that they fairly represent the financial condition of the
Persons covered thereby as at the dates indicated in accordance with GAAP,
subject to changes resulting from audit and normal year-end adjustments and the
absence of footnotes.
     (b) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each Fiscal Year on a consolidated basis for the
Consolidated Group, annual financial statements consisting of a balance sheet,
income statement and cash flow statement, setting forth in comparative form in
each case the consolidated figures for the previous Fiscal Year all in
reasonable detail, and accompanied by an opinion (unqualified as to scope or
going concern and which is not adverse) thereon of Ernst & Young LLP or other
firm of independent certified public accountants of recognized national standing
regularly retained by Anixter and acceptable to the Administrative Agent, which
report shall state that such financial statements present fairly the financial
position of the Persons covered thereby as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (or, in the
event of a change in accounting principles, such accountants’ concurrence with
such change) and that such firm’s audit has been conducted in accordance with
generally accepted auditing standards.
     (c) Budget and Business Plan. As soon as practicable, but in any event not
later than seventy-five (75) days after the end of each Fiscal Year, on a
consolidated basis for the Consolidated Group, a copy of the operating budget by
Anixter of the income statement, balance sheet and cash flow of the Consolidated
Group, taken as a whole, for the next succeeding Fiscal Year of Anixter, all in
form customarily prepared by Anixter’s management, such operating budget to be
accompanied by a certificate of one of Anixter’s Financial Officers to the
effect that such operating budget has been prepared on the basis believed by
Anixter to be reasonable.
     (d) Compliance Certificate; MD&A. Together with each delivery of the
financial statements pursuant to subsections (a) and (b) above, (i) an Officers’
Certificate of Anixter stating that the signers have reviewed the terms of this
Agreement and the Loan Documents, and have made, or caused to be made under
their supervision, a review in reasonable detail of the transactions and
condition of Anixter and its Subsidiaries, during the accounting period covered
by such financial statements, and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence, as at the date of the Officers’
Certificate, of any condition or event which constitutes a Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action Anixter has taken, is taking and proposes to
take with respect thereto; (ii) a Compliance Certificate (A) demonstrating in
reasonable detail compliance during and at the end of such accounting periods
with the provisions set forth in Section 7.16 and Section 7.17 and (B) reporting
the Debt Ratings; and (iii) a written discussion and analysis by the management
of Anixter of such financial statements.

68



--------------------------------------------------------------------------------



 



     (e) Accountant’s Compliance Certificate. Simultaneously with the delivery
of the financial statements referred to in subsection (b) above, a statement of
the firm of independent certified public accountants which reported on such
financial statements whether anything has come to their attention to cause them
to believe that there existed on the date of such statements any Default.
     (f) Report of Material Events. Promptly upon Anixter obtaining knowledge
(i) of any condition or event which constitutes a Default, or (ii) of any
condition or event which has or could reasonably be expected to have a Material
Adverse Effect, an Officers’ Certificate specifying the nature and period of
existence of any such condition or event and what action Anixter has taken, is
taking and proposes to take with respect thereto.
     (g) Notice of Claims and Proceedings. (i) Promptly after learning thereof,
notice of the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting Anixter or any Subsidiary of
Anixter involving claims in excess of US$25,000,000 except where the same is
fully covered (other than any applicable co-insurance or deductible) by
insurance (other than insurance in the nature of retro-premium insurance or
other self insurance programs); and (ii) promptly upon learning thereof, notice
of any investigation or proceeding before or by any Governmental Authority, the
effect of which might limit, prohibit or restrict materially the manner in which
Anixter or any Subsidiary of Anixter currently conducts its business or to
declare any substance contained in the products manufactured or distributed by
it to be dangerous, if such investigation or proceeding has or could reasonably
be expected to have a Material Adverse Effect.
     (h) ERISA Matters. Prompt written notice of the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect, such written
notice to describe such ERISA Event or Events and the action, if any, which
Anixter or such ERISA Affiliate has taken, is taking and proposes to take with
respect thereto.
     (i) Publicly Distributed Information. On a timely basis, copies of all
financial statements, reports and notices, if any, sent or made available
generally by AXE or Anixter to the holders of its publicly-held securities, if
any, or filed with the Commission, concerning developments in the business of
AXE, Anixter or any of Anixter’s Subsidiaries that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
     (j) Debt Ratings. Promptly after learning thereof, (i) notice of any change
in any Debt Ratings for Anixter and (ii) a copy of each notice or other written
communication received by Anixter from S&P, Moody’s or Fitch relating to any of
the Debt Ratings.
     (k) 2015 Senior Notes Certificate. Commencing December 1, 2014 and every
two weeks thereafter until the 2015 Senior Notes have been repaid, refinanced or
defeased, an Officers’ Certificate of Anixter, setting forth in reasonable
detail calculations demonstrating that (i) the Leverage Ratio (determined as of
the Fiscal Quarter most recently ended for which financial statements have been
provided) is less than or equal to 2.75 to 1.00 and (ii) the sum of unrestricted
domestic cash plus the unused portion of the Aggregate Commitments plus the
amount available to be drawn under the ARS Facility (provided that the ARS
Facility does not mature prior to May 30, 2015) as of the date of such
certificate is equal to or greater than US$175,000,000.
     (l) Other Information. Such other information respecting the financial
condition of Anixter or any Subsidiary of Anixter, or their respective business,
operations, assets, performance or prospects, as the Administrative Agent or any
Lender through the Administrative Agent may from time to time reasonably
request, including, without limitation, financial projections, business plans
and any information such Person’s accountants may have prepared with respect to
such Person’s financial

69



--------------------------------------------------------------------------------



 



condition, its business, operations, assets, performance and prospects. The
Administrative Agent and the Lenders shall treat any non-public information so
obtained as confidential in accordance with Section 10.07 hereof.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean the word “PUBLIC” shall appear prominently on the first page thereof;
provided that any Borrower Materials not conspicuously marked as “PUBLIC” shall
be assumed by all parties to be private and confidential and shall be made
available only to those Lenders that are not Public Lenders until further
written notice from the Borrowers; (x) by marking Borrower Materials “PUBLIC,”
the Borrowers shall be deemed to have authorized the Administrative Agent, the
Joint Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
the Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
     6.02 Environmental Notices. Anixter shall notify the Administrative Agent
and each Lender in writing, promptly upon Anixter’s learning thereof, of any of
the following which, in each case or together, could reasonably be expected to
result in a Material Adverse Effect:
     (a) notice that any Property of Anixter or any Subsidiary of Anixter is
subject to an Environmental Lien; or
     (b) notice to Anixter or any Subsidiary of Anixter or awareness by Anixter
or any Subsidiary of Anixter of a condition which could reasonably be expected
to result in (i) a notice of violation of any environmental health or safety
Requirement of Law or (ii) any Liabilities and Costs with respect to any Release
or threatened Release of any Contaminant into the environment.
     6.03 Corporate Existence, Etc. Each Borrower shall, and Anixter shall cause
each of its Subsidiaries to, at all times, maintain its corporate existence and
preserve and keep in full force and effect its rights and franchises, except as
otherwise expressly permitted in Section 7.08 and except with respect to any
Subsidiary which has no material assets or liabilities. Following the end of
each Fiscal Quarter, Anixter shall promptly provide the Administrative Agent and
each of the Lenders with a complete list of its Subsidiaries, including any
changes in the list set forth on Schedule 5.03 hereto with respect to
Subsidiaries having assets in excess of US$1,000,000 individually or
US$5,000,000 in the aggregate.
     6.04 Corporate Powers, Etc. Each Borrower shall, and Anixter shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified,
except in those jurisdictions where the failure to so qualify does not have or
could not reasonably be expected to have a Material Adverse Effect.

70



--------------------------------------------------------------------------------



 



     6.05 Compliance with Laws. Each Borrower shall, and Anixter shall cause
each of its Subsidiaries to, comply with all Requirements of Law, and all
material Contractual Obligations affecting it or its business, properties,
assets or operations, except where the failure so to comply does not have or
could not reasonably be expected to have a Material Adverse Effect.
     6.06 Payment of Taxes and Claims. Each Borrower shall, and Anixter shall
cause each of its Subsidiaries to, pay (a) all material taxes, assessments and
other governmental charges imposed upon it or on any of its properties or assets
or in respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (b) all material claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
(other than a Customary Permitted Lien) upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such taxes, assessments and governmental charges
referred to in clause (a) above or claims referred to in clause (b) above need
to be paid if being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor.
     6.07 Maintenance of Properties; Insurance. Each Borrower shall, and Anixter
shall cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, excepting ordinary wear and tear and
damage, due to casualty or condemnation, all Property material to its operations
and will make or cause to be made all appropriate repairs, renewals and
replacements thereof. Each Borrower shall, and Anixter shall cause each of its
Subsidiaries to, maintain with financially sound insurance companies, the
insurance policies and programs, including, self-insurance retention levels,
listed on Schedule 6.07 hereto (or substantially similar programs or policies
and amounts or other programs, policies and amounts acceptable to the Required
Lenders) insuring all Property and other assets material to the operations of
Anixter and its Subsidiaries against loss or damage by fire, theft, burglary,
pilferage and loss in transit and business interruption, together with such
other hazards as are reasonably consistent with prudent industry practice, and
maintain product and other liability insurance consistent with prudent industry
practice with financially sound insurance companies licensed to do business in
the states where such Property is located. Not later than sixty (60) days after
the renewal, replacement or material modification of any policy or program,
Anixter shall deliver or cause to be delivered to the Administrative Agent (in
sufficient quantity for each of the Lenders, which the Administrative Agent
shall promptly distribute to each Lender) a detailed schedule setting forth for
each such policy or program: (a) the amount of such policy, (b) the risks
insured against by such policy, (c) the name of the insurer, and (d) the policy
number of such policy.
     6.08 Inspection of Property; Books and Records; Discussions. Each Borrower
shall permit, and Anixter shall cause each of its Subsidiaries to permit, any
authorized representative(s) designated by any Lender, the Administrative Agent
to visit and inspect any of its properties, including financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers or independent certified public
accountants, all upon reasonable notice and at such reasonable time and as often
as may be reasonably requested. Each such visitation and inspection made by or
on behalf of the Administrative Agent shall be at the Borrowers’ expense. Any
visitation and inspection made by or on behalf any Lender shall be at such
Lender’s expense.
     6.09 Maintenance of Permits. Each Borrower shall obtain and maintain, and
Anixter shall cause each of its Subsidiaries to obtain and maintain, in full
force and effect all licenses, franchises, Permits or other rights necessary for
the operation of its business, except where the failure to obtain or maintain
such licenses, franchises, Permits or rights does not have and could not
reasonably be expected to have a Material Adverse Effect.

71



--------------------------------------------------------------------------------



 



     6.10 Employee Benefit Matters. Each Borrower shall establish, maintain and
operate, and Anixter shall cause each of its Subsidiaries to establish, maintain
and operate, all Plans in all material respects in compliance with the
applicable provisions of ERISA, the Code and all other applicable Laws, and the
regulations and interpretations thereunder, and the respective requirements of
the governing documents for such Plans. Each Borrower shall, and Anixter shall
cause each of its Subsidiaries and other ERISA Affiliates to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Foreign Employee
Benefit Plans.
     6.11 Additional Guarantors. Upon the request of the Administrative Agent
and/or the Required Lenders, Anixter will promptly cause each material
Subsidiary that shall not then be a Guarantor under the Guaranty (other than
(a) any Foreign Subsidiary (except as provided below), (b) any Receivables
Securitization SPV or (c) any Subsidiary with no significant assets or
operations) to execute and deliver to the Administrative Agent: an instrument
satisfactory in form and substance to the Administrative Agent under which it
shall undertake the obligations of a Guarantor, together with such evidence as
the Administrative Agent may reasonably request as to the corporate power and
authority of such Subsidiary to execute the foregoing instrument and perform its
obligations thereunder. Notwithstanding the foregoing, if at any time the
Administrative Agent, in its reasonable judgment, determines that the assets or
operations of Anixter Puerto Rico, Inc., Anixter Philippines Inc., Anixter
Thailand Inc. or Anixter Venezuela Inc. have become material, such Subsidiary
shall execute and deliver the aforementioned documents to the Administrative
Agent.
     6.12 Use of Proceeds. The proceeds of the Credit Extensions may be used to
(a) repay, refinance or defease, as applicable, certain Indebtedness of the
Borrowers (including, without limitation, Indebtedness under the Existing Credit
Agreement) in accordance with the terms hereof and pay any fees, commissions and
expenses incurred in connection with any of the foregoing, (b) make certain
payments to AXE in accordance with Section 7.05 and (c) provide ongoing working
capital, capital expenditures, acquisitions and for other general corporate
purposes of the Borrowers and their respective Subsidiaries.
     6.13 2015 Senior Notes. (a) Commencing December 1, 2014 and at all times
thereafter until the date on which Anixter refinances, repays or defeases in
full the 2015 Senior Notes (the “Repayment Date”), the Borrowers shall maintain
(i) a Leverage Ratio of less than or equal to 2.75 to 1.00 (determined as of the
Fiscal Quarter most recently ended for which financial statements have been
provided) and (ii) unrestricted domestic cash plus the unused portion of the
Aggregate Commitments plus the amount available to be drawn under the ARS
Facility (provided that the ARS Facility does not mature prior to May 30, 2015)
in an amount equal to or greater than US$175,000,000; and (b) at least five
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to the Repayment Date, Anixter shall deliver an Officer’s Certificate, in
form and substance reasonably acceptable to the Administrative Agent,
demonstrating compliance with clauses (a)(i) and (a)(ii) above, in each case
calculated on a pro forma basis as of such Repayment Date and giving effect to
such repayment, refinancing or defeasance.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied:
     7.01 Indebtedness. No Borrower shall, and Anixter shall not permit any
member of the Consolidated Group to, directly or indirectly create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness, except:

72



--------------------------------------------------------------------------------



 



     (a) the Obligations;
     (b) the Existing Indebtedness;
     (c) Indebtedness in respect of Accommodation Obligations permitted by
     Section 7.04;
     (d) Indebtedness of any Subsidiary to Anixter or any other Subsidiary;
     (e) Indebtedness of Anixter to any Subsidiary;
     (f) other unsecured Indebtedness of Anixter pari passu or subordinated in
right of payment with the Obligations;
     (g) other unsecured Indebtedness of Anixter’s Subsidiaries that are
Guarantors pari passu or subordinated in right of payment with the Obligations;
     (h) unsecured Indebtedness of Anixter’s Subsidiaries that are not
Guarantors, the principal amount of which does not exceed in the aggregate
US$200,000,000 at any one time outstanding;
     (i) Indebtedness arising under Receivables Securitization Transactions in
an aggregate principal amount at any time outstanding not to exceed
US$400,000,000; and
     (j) Indebtedness under Hedging Contracts permitted under Section 7.14;
provided that the aggregate principal amount of Indebtedness of all Subsidiaries
that are not Guarantors owing to Persons other than to Anixter or another
Subsidiary at any time (other than Indebtedness (A) in respect of the
Obligations or (B) arising under Receivables Securitization Transactions) shall
not exceed US$200,000,000.
     7.02 Sales of Assets; Liens.
     (a) Limitation on Sales. No Borrower shall, and Anixter shall not permit
any Subsidiary of Anixter to, directly or indirectly sell, assign, transfer,
lease, convey or otherwise Dispose of any properties or assets, including,
without limitation, any capital stock of any Subsidiary, whether now owned or
hereafter acquired, or any income or profits therefrom, except for:
     (i) sales of inventory in the ordinary course of business;
     (ii) the Disposition of obsolete equipment in the ordinary course of
business;
     (iii) sales by Anixter of stock of a Subsidiary held by it, in any
transaction or series of related transactions not constituting a Material
Transaction, individually or taken together;
     (iv) sales, assignments, transfers, leases, conveyances or other
dispositions of other assets, other than the stock of any Subsidiary, for cash
consideration and for not less than fair market value which do not constitute a
Material Transaction individually or in the aggregate (together with all sales
of stock of any Subsidiary under clause (iii) above);
     (v) sales, assignments, transfers, leases, conveyances or other
Dispositions of assets to Anixter or a Subsidiary;

73



--------------------------------------------------------------------------------



 



     (vi) transfers of assets to any Affiliate for less than fair market value
to the extent such transfer constitutes a permitted Investment pursuant to
Section 7.03; and
     (vii) Receivables Securitization Transactions as to which the outstanding
aggregate investments and principal amount of claims held at any time by all
purchasers, assignees and other transferees of (or of interests in) receivables
and other rights to payment in all Receivables Securitization Transactions shall
not at any time exceed in the aggregate US$400,000,000.
     (b) Liens. No Borrower shall, and Anixter shall not permit any Subsidiary
of Anixter to, directly or indirectly create, incur, assume or permit to exist
any Lien on or with respect to any of its Property (including all capital stock
of any Subsidiary of Anixter) except:
     (i) Customary Permitted Liens;
     (ii) Permitted Existing Liens;
     (iii) Liens on assets of any joint venture described in Section 7.03(f);
     (iv) (A) Liens on Property existing at the time of acquisition thereof by
Anixter or any of its Subsidiaries and not created in contemplation of such
acquisition; and (B) Liens securing purchase money Indebtedness for Property to
the extent the aggregate outstanding principal amount of such Indebtedness does
not exceed US$50,000,000, is permitted under Section 7.01 and the value of the
Property securing such Indebtedness approximates the amount of such
Indebtedness;
     (v) Liens with respect to judgments or attachments which do not result in
an Event of Default or Default hereunder;
     (vi) Liens on the assets of Foreign Subsidiaries which are not Borrowers;
provided the aggregate amount of Indebtedness secured by such Liens shall not
exceed the Dollar Equivalent of US$50,000,000;
     (vii) Liens arising in connection with Receivables Securitization
Transactions; provided that the outstanding aggregate investment or principal
amount of claims held at any time by all purchasers, assignees or other
transferees of (or of interests in) receivables and other rights to payment in
all Receivables Securitization Transactions shall not at any time exceed in the
aggregate US$400,000,000; and
     (viii) Liens not otherwise permitted hereunder in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding.
     7.03 Investments. No Borrower shall, and Anixter shall not permit any of
its Subsidiaries to, directly or indirectly make or commit to make any advance,
loan, extension of credit or capital contribution, or purchase of any stock,
bonds, notes, debentures or other securities or evidences of indebtedness of, or
make any other investment in, any Person, including, without limitation, any
Affiliate of Anixter (all such transactions being referred to as “Investments”)
except:
     (a) Investments by Anixter or any of its Subsidiaries in Cash Equivalents;
     (b) Investments made prior to the date hereof and set forth on
Schedule 7.03;

74



--------------------------------------------------------------------------------



 



     (c) Investments arising from sales in the ordinary course of business on
customary trade terms;
     (d) Investments constituting loans by Anixter or any Subsidiary of Anixter
to its employees not in excess of an aggregate amount of US$10,000,000
outstanding at any one time;
     (e) Investments in connection with the acquisition by Anixter or any
Subsidiary of substantially all of the assets or all of the capital stock of any
Person so long as no Default exists or would result therefrom;
     (f) Investments in any joint ventures and Investments in connection with
the purchase of any other Person’s interest in any such joint ventures, which do
not exceed US$50,000,000 in the aggregate outstanding at any one time;
     (g) Investments (other than those set forth on Schedule 7.03) in notes
receivable received in connection with transactions permitted pursuant to
Section 7.02(a)(vii); provided, the aggregate amount of such Investments at any
one time outstanding shall not exceed US$300,000,000;
     (h) Investments by Anixter in any Subsidiary of Anixter;
     (i) Investments by any Subsidiary of Anixter in Anixter or in any other
Subsidiary of Anixter;
     (j) Investments constituting loans permitted by Section 7.01(d) or
Accommodation Obligations permitted under Section 7.04; and
     (k) other Investments not to exceed US$50,000,000 in the aggregate
outstanding at any time.
     7.04 Accommodation Obligations. No Borrower shall, and Anixter shall not
permit any Subsidiary of Anixter to, directly or indirectly, create or become or
be liable with respect to any Accommodation Obligation involving Indebtedness of
AXE or any Affiliate of AXE which is not a Subsidiary of Anixter. In addition,
no Borrower shall, and Anixter shall not permit any Subsidiary to, directly or
indirectly, create or become or be liable with respect to any Accommodation
Obligation except:
     (a) guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;
     (b) Accommodation Obligations arising in connection with the Transaction
Documents;
     (c) Accommodation Obligations by Anixter with respect to lessees’
obligations to third-party lessors under leases of Property purchased from
Anixter and its Subsidiaries, in an aggregate amount not to exceed US$5,000,000;
     (d) Accommodation Obligations of Anixter and its Subsidiaries arising in
connection with Hedging Contracts entered into with any of the Lenders; and

75



--------------------------------------------------------------------------------



 



     (e) other Accommodation Obligations by Anixter and its Subsidiaries in an
aggregate amount outstanding at any time not to exceed US$175,000,000; provided,
however, that no such Accommodation Obligations shall be entered into or
incurred after the occurrence and during the continuance of an Event of Default
or Default.
     7.05 Payments to AXE. No Borrower shall, and Anixter shall not permit any
Subsidiary of Anixter to, directly or indirectly declare or make any payment,
distribution or contribution to or investment in AXE (whether in cash or
otherwise), provided that:
     (a) so long as no Event of Default or Default exists or would result from
such payment, Anixter may make cash payments to AXE if either (i) the proceeds
of such payment are immediately used by AXE to pay dividends or repurchase
shares of its stock (or warrants, options or other rights in respect of such
shares) and the aggregate amount of all such payments made after the Closing
Date does not exceed the sum of (A) US$175,000,000 and (B) 50% of cumulative
Consolidated Net Income for all Fiscal Quarters ending after the Closing Date;
or (ii) the proceeds of such payment are immediately used by AXE to prepay,
purchase or redeem outstanding Indebtedness of AXE so long as (A) the Leverage
Ratio shall be less than or equal to 2.75 to 1.00 (calculated on a pro forma
basis as of such prepayment date and after giving effect to such prepayment,
purchase or redemption) and (B) the unrestricted domestic cash of the Borrowers
plus the unused portion of the Aggregate Commitments plus the amount available
to be drawn under the ARS Facility (provided that such ARS Facility does not
mature prior to the date that is 90 days after the maturity of the 1% senior
convertible notes due February 15, 2013, issued by AXE pursuant to that certain
Indenture dated as of February 16, 2007 between AXE and The Bank of New York
Trust Company, N.A., as trustee) shall be equal to or greater than
US$175,000,000 (calculated on a pro forma basis as of such prepayment date and
after giving effect to such prepayment, purchase or redemption);
     (b) Anixter and its Subsidiaries may make declare and make payments to AXE
so that AXE may pay any directors’ fees and reasonable allocated expenses in an
aggregate amount not to exceed US$5,000,000 during any Fiscal Year; and
     (c) Anixter and its Subsidiaries may make payments to AXE (i) that are
applied by AXE to pay its actual income tax liabilities in respect of income
earned by Anixter and its Subsidiaries, (ii) that are in repayment of
intercompany loans made by AXE to Anixter or such Subsidiary or (iii) that are
applied by AXE to make any cash settlements to management or employees under
equity awards consistent with its past practice not in excess of US$5,000,000 in
the aggregate during any calendar year.
     7.06 Conduct of Business. No Borrower shall, and Anixter shall not permit
any of its Subsidiaries to, directly or indirectly engage in any business other
than the business engaged in by Anixter and all of its Subsidiaries on the date
hereof and any business activities substantially similar or related thereto.
     7.07 Transactions with Affiliates. No Borrower shall, and Anixter shall not
permit any other Subsidiary to, directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any of its
Affiliates that are not Subsidiaries of Anixter on terms that are less favorable
to it than those fair and reasonable terms that might be obtained in a
comparable arms-length transaction at the time (other than payments to AXE
permitted pursuant to Section 7.05).

76



--------------------------------------------------------------------------------



 



     7.08 Restriction on Fundamental Changes.
     (a) No Borrower shall, and Anixter shall not permit any of its Subsidiaries
to, directly or indirectly enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), discontinue its
business or convey, lease, sell, transfer or otherwise Dispose of, in one
transaction or series of transactions, all or any substantial part of its
business or Property, whether now or hereafter acquired, except:
     (i) as otherwise permitted under Section 7.02(a);
     (ii) any Subsidiary may merge into or convey, sell, lease or transfer all
or substantially all of its assets to Anixter or any other Subsidiary of
Anixter; and
     (iii) Anixter may reorganize as an Illinois corporation; provided that
(A) the Administrative Agent has received written notice of such reorganization
not less than fifteen days (or such shorter period as agreed to by the
Administrative Agent) prior thereto and (B) concurrently with the completion of
such reorganization, the Administrative Agent shall have received such
documentation as reasonably requested by the Administrative Agent, including,
without limitation, an assumption agreement, certified organizational documents,
resolutions and legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
     (b) No Borrower shall, and Anixter shall not permit its Subsidiaries to,
acquire by purchase or otherwise any property or assets of, or stock or other
evidence of beneficial ownership of, any Person, except in the ordinary course
of its business or to the extent permitted pursuant to Section 7.03.
     7.09 Employee Benefit Matters. No Borrower shall, and Anixter shall not
permit any of its ERISA Affiliates to do any of the following which,
individually, or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect:
     (a) Engage in any prohibited transaction described in Section 406 of ERISA
or 4975 of the Code for which a statutory or class exemption is not available or
a private exemption has not been previously obtained from the United States
Department of Labor;
     (b) permit any failure to make “minimum required contributions” (as defined
in Sections 302 of ERISA and 412 of the Code), whether or not waived;
     (c) fail to pay timely required contributions or annual installments due
with respect to any waived funding deficiency to any Benefit Plan;
     (d) terminate any Benefit Plan in a distress termination under Section
4041(c) of ERISA which would result in any liability to Anixter or any ERISA
Affiliate;
     (e) fail to make any contribution or payment to any Multiemployer Plan
which Anixter or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;
     (f) fail to pay any required installment or any other payment required
under Section 412 or 430 of the Code on or before the due date for such
installment or other payment;

77



--------------------------------------------------------------------------------



 



     (g) amend a Plan resulting in an increase in the “adjusted funding target
attainment percentage” (as defined in Section 436 of the Code) for the plan year
such that Anixter or any ERISA Affiliate is required to provide security to such
Plan under Section 436 of the Code;
     (h) permit any unfunded liabilities with respect to any Foreign Pension
Plan to exist; or
     (i) fail to pay any required contribution or payment to a Foreign Pension
Plan on or before the date for such required installment or payment.
     7.10 Environmental Liabilities. No Borrower shall, and Anixter shall not
permit any of its Subsidiaries to, become subject to any Liabilities and Costs
which could reasonably be expected to have a Material Adverse Effect and which
arise out of or are related to (a) the Release or threatened Release at any
location of any Contaminant into the environment, or any Remedial Action in
response thereto or (b) any violation of any environmental, health and safety
Requirements of Law.
     7.11 Margin Regulations; Breach of Financial Assistance. No portion of the
proceeds of any credit extended under this Agreement shall be used (a) in any
manner which might cause the extension of credit or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System of the United
States or to violate the Securities Exchange Act or the Securities Act, in each
case as in effect on the date or dates of such Borrowing and the use of such
proceeds or (b) in breach of any financial assistance prohibition under any
applicable Law.
     7.12 Change of Fiscal Year. No member of the Consolidated Group shall
change its fiscal year, except that any Subsidiary of Anixter may conform its
fiscal year to Anixter’s Fiscal Year.
     7.13 Modification of the Revolving Subordinated Note. Anixter shall not
amend, modify or supplement the Revolving Subordinated Note without five
Business Days’ prior written notice to the Administrative Agent or in any manner
materially adverse to the Lenders.
     7.14 Hedging Contracts. No Borrower shall, and Anixter shall not permit any
of its Subsidiaries to, enter into any interest rate, commodity, or foreign
currency exchange, swap, collar, cap, option, forward, futures or similar
agreements other than any Hedging Contract in the ordinary course of its
business to hedge actual interest rate, foreign currency or commodity exposure.
     7.15 Receivables Securitization Transactions. No Borrower shall, and
Anixter shall not permit any Subsidiary to, permit the outstanding aggregate
investment or principal amount of claims held by purchasers, assignees or
transferees of (or of interests in) receivables of Anixter and its Subsidiaries
in connection with Receivables Securitization Transactions to exceed a Dollar
Equivalent of US$400,000,000.
     7.16 Maximum Leverage Ratio. No Borrower shall permit the Leverage Ratio as
of the last day of any Fiscal Quarter to be greater than 3.25 to 1.00.
     7.17 Minimum Consolidated Fixed Charge Coverage Ratio. No Borrower shall
permit the Consolidated Fixed Charge Coverage Ratio calculated at the end of
each Fiscal Quarter for the period of the immediately preceding four Fiscal
Quarters to be less than (a) 2.50 to 1.00 for any period ending after the
Closing Date but on or prior to the last day of the fourth Fiscal Quarter of
2011 and (b) 3.00 to 1.00 for any period ending after the last day of the fourth
Fiscal Quarter of 2011.

78



--------------------------------------------------------------------------------



 



     7.18 Calculation of Financial Covenants. All financial covenants in this
Article VII shall be calculated after the elimination of the minority interest
in any Subsidiaries which are not wholly-owned Subsidiaries.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Failure to Make Payments When Due. Any Borrower shall fail (i) to pay
when due any principal of any Obligation, or (ii) to pay when due any interest
on any Obligation, or any fee or other amount payable under this Agreement or
any of the other Loan Documents and such failure under this clause (ii) shall
continue for three (3) Business Days.
     (b) Breach of Certain Covenants. Any Borrower or any Subsidiary of any
Borrower shall fail duly and punctually to perform or observe any agreement,
covenant or obligation under Sections 6.01 (other than clauses (c), (e), (h),
and (i) thereof), 6.03, 6.07, 6.12 or under Article VII (other than Section 7.09
thereof).
     (c) Breach of Representation or Warranty. Any representation or warranty
made or deemed made by any Borrower or any Guarantor to the Administrative Agent
or any Lender herein or by Anixter or any Subsidiary of Anixter in any of the
other Loan Documents or in any written statement or certificate at any time
given by Anixter or any Subsidiary of Anixter pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made or deemed made.
     (d) Other Defaults. Anixter or any Subsidiary of Anixter shall fail duly
and punctually to perform or observe any agreement, covenant or obligation
arising under this Agreement (except those described in Sections 8.01(a), (b)
and (c)) or under any of the other Loan Documents, and such failure shall
continue for fifteen (15) days (or, in the case of Loan Documents other than
this Agreement, any longer period of grace expressly set forth therein).
     (e) Default as to Other Indebtedness. AXE, Anixter or any Subsidiary of
Anixter shall fail to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) on any Indebtedness of
such Person, other than any of the Obligations, if the aggregate outstanding
amount of all such Indebtedness owed by all such parties (without duplication)
is US$50,000,000 or more, or any breach, default or event of default shall
occur, or any other event shall occur or condition shall exist, under any
instrument, agreement or indenture pertaining thereto, if the effect thereof is
to accelerate, or permit the holder(s) of such Indebtedness to accelerate, the
maturity of any such Indebtedness, or any such Indebtedness shall be declared to
be due and payable or required to be prepaid or mandatorily redeemed (other than
by a regularly scheduled required prepayment prior to the stated maturity
thereof); or the holder of any Lien, in any amount, shall commence foreclosure
of such Lien upon property of AXE, Anixter or any Subsidiary of Anixter having a
book or fair market value in excess of US$50,000,000 in the aggregate.
     (f) Involuntary Bankruptcy; Appointment of Receiver, Etc.
     (i) An involuntary case shall be commenced against AXE, Anixter or any
Borrowing Subsidiary, or against any Subsidiary of Anixter with assets in excess
of US$25,000,000, and the petition shall not be dismissed within sixty (60) days
after commencement of the case, or a court having jurisdiction in the premises
shall enter a decree or order for relief in respect of AXE, Anixter, any
Borrowing Subsidiary or any Subsidiary of

79



--------------------------------------------------------------------------------



 



Anixter with assets in excess of US$25,000,000 in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect, or any other similar relief shall be granted under any applicable
federal, state or foreign law.
     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any of AXE, Anixter, any Borrowing
Subsidiary or any Subsidiary of Anixter with assets in excess of US$25,000,000,
or over all or a substantial part of the property of any such Person, shall be
entered, or an interim receiver, trustee or other custodian of AXE, Anixter, any
Borrowing Subsidiary or any Subsidiary of Anixter with assets in excess of
US$25,000,000, or of all or a substantial part of any such Person’s Property,
shall be appointed or a warrant of attachment, execution or similar process
against any substantial part of the Property of AXE, Anixter, any Borrowing
Subsidiary or any Subsidiary of Anixter with assets in excess of US$25,000,000,
shall be issued and any such event shall not be stayed, vacated, dismissed,
bonded or discharged within sixty (60) days of entry, appointment or issuance.
     (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. AXE, Anixter, any
Borrowing Subsidiary or any Subsidiary of Anixter with assets in excess of
US$25,000,000 shall have an order for relief entered with respect to it or
commence a voluntary case under any applicable bankruptcy, insolvency, or other
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking of possession by a receiver, trustee or other custodian
for all or a substantial part of its property. AXE, Anixter, any Borrowing
Subsidiary or any Subsidiary of Anixter with assets in excess of US$25,000,000
shall make any assignment for the benefit of creditors or shall be unable or
generally fail, or admit in writing its inability, to pay its debts as such
debts become due, or the board of directors (or any committee thereof) of AXE,
Anixter, any Borrowing Subsidiary or any Subsidiary of Anixter with assets in
excess of US$25,000,000 shall adopt any resolution to authorize or approve any
of the foregoing.
     (h) Judgments. (i) An Enforceable Judgment (other than an Enforceable
Judgment described in the proviso contained in the definition of Enforceable
Judgment) for the payment of money in excess of US$25,000,000 shall be rendered
against Anixter or any Subsidiary of Anixter and such Enforceable Judgment shall
continue unsatisfied or unstayed for a period of thirty (30) days or action
shall have been commenced to foreclose on such Enforceable Judgment, or (ii) an
Enforceable Judgment described in the proviso contained in the definition of
Enforceable Judgment shall be rendered against any Borrower.
     (i) Dissolution. Any order, judgment or decree shall be entered against
AXE, Anixter or any Subsidiary of Anixter with assets in excess of US$25,000,000
decreeing its involuntary dissolution or split-up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days, or AXE,
Anixter or any Subsidiary of Anixter with assets in excess of US$25,000,000
shall otherwise dissolve or cease to exist, in each case except as expressly
permitted pursuant to Section 7.08.
     (j) Change of Control. (i) Any Change of Control occurs; (ii) Anixter shall
cease to own directly or indirectly all of the capital stock of the Borrowing
Subsidiaries, (other than director’s qualifying shares); (iii) except as
permitted in Section 7.02(a), Anixter shall cease to own at least 51% of each
class of the capital stock of each Subsidiary of Anixter; or (iv) AXE shall
cease to own at least 51% of each class of the capital stock of Anixter.
     (k) Employee Benefit Related Liabilities. (i) Any one or more Termination
Events occur which could reasonably be expected to subject Anixter or an ERISA
Affiliate to a liability to pay more than US$75,000,000 in the aggregate, or
(ii) the plan administrator of any Plan applies under Section

80



--------------------------------------------------------------------------------



 



412(c) of the Code for a waiver of the minimum funding standards of Section
412(a) of the Code and the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject
either Anixter or any ERISA Affiliate to a liability of more than US$75,000,000
in the aggregate.
     (l) Subordination Default. Any breach or other violation by any holder of
the Revolving Subordinated Note of the subordination or enforcement restrictions
shall occur.
     (m) Guaranty Default. Any party to the Guaranty, or any Person on behalf of
such party, shall terminate or revoke any of its obligations thereunder or
breach any of the terms thereof, or the Guaranty shall otherwise become
unenforceable for any reason.
     (n) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceabilty of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.
     For purposes of this Agreement and each of the other Loan Documents, an
Event of Default shall be deemed “continuing” until cured or waived in writing
in accordance with Section 10.01.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that Anixter Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of Anixter to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender or notice of any kind, all of which are
hereby expressly waived.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any

81



--------------------------------------------------------------------------------



 



amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including reasonable fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Anixter or as otherwise required by Law.
Subject to Section 2.06(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Wells Fargo Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
any rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and

82



--------------------------------------------------------------------------------



 



generally engage in any kind of business with the Borrowers or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have any knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Anixter, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to

83



--------------------------------------------------------------------------------



 



such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for Anixter),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
     9.06 Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
Anixter. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
Anixter at all times other than during the existence of an Event of Default
(which consent of Anixter shall not be unreasonably withheld or delayed). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify Anixter and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
cash collateral held by the retiring Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such cash collateral until such time
as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Anixter to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Anixter and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of the
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Wells Fargo Bank as Administrative Agent pursuant to
this Section may also, at Wells Fargo Bank’s option, constitute its resignation
as L/C Issuer and Swing Line Lender. In that case, upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and such duties of the retiring L/C Issuer and Swing Line Lender, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan

84



--------------------------------------------------------------------------------



 



Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
     9.07 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, the co-syndication agents or the
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.06(i) and (j), 2.11 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C

85



--------------------------------------------------------------------------------



 



Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.
     9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Subsidiary that is a Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the applicable Borrowers or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of a Borrower to pay interest or Letter of Credit Fees at the Default Rate;
     (iv) change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (v) amend the definition of “Available Currency” or “Foreign Currency”
without the written consent of each Lender and the L/C Issuer;
     (vi) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (vii) release any material Guarantor from the Guaranty without the consent
of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under

86



--------------------------------------------------------------------------------



 



this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) neither the Agent Fee Letter nor the Joint Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (w) the Commitment of such
Lender may not be increased or extended, (x) the principal of any Loan made by
such Lender may not be reduced, (y) any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to such Lender hereunder or under any other Loan Document may not be
postponed and (z) this Section 10.01 may not be changed in a manner directly
adverse to such Lender, in each case without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 10.01) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.17 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loan Commitments and the Revolving Commitment
Increases to share ratably in the benefits of this Agreement and the other Loan
Documents and (2) to include the Incremental Term Loan Commitments and the
Revolving Commitment Increases, as applicable, or outstanding Incremental Term
Loans and outstanding Revolving Commitment Increases, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Pro Rata Share, in each case, without the written consent of such
affected Lender.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed by certified or registered mail, faxed or
delivered by hand or overnight courier service, to the address, facsimile number
or (subject to subsection (c) below) electronic mail address specified for
notices on Schedule 10.02 or, in the case of a Lender, its Administrative
Questionnaire; or, in the case of the Borrowers or the Administrative Agent, to
such other address as shall be designated by such party in a notice to the other
parties, and in the case of any other party, to such other address as shall be
designated by such party in a notice to Anixter and the Administrative Agent.
All such notices and other communications shall be deemed to be given upon
(i) if sent by hand or by courier or mailed by certified or registered mail,
when received; (ii) if sent by facsimile, when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and (iii) if sent through electronic communications (which form of delivery is
subject to the provisions of subsection (c) below), as provided in subsection
(c) below. Any notice or other communication permitted to be given, made or
confirmed by telephone hereunder shall be given, made or confirmed by means of a
telephone call to the intended recipient at the number specified on
Schedule 10.02.

87



--------------------------------------------------------------------------------



 



     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Anixter may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
     (d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent Party; provided, however, that in no
event shall any Agent Party have any liability to any Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
     (e) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its

88



--------------------------------------------------------------------------------



 



address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     (f) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in such capacity, as the case may be)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in such capacity, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Anixter shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this

89



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any outside counsel for the Administrative
Agent, any Lender or the L/C Issuer (which shall be limited to a single outside
counsel and any necessary local counsel in each appropriate jurisdiction;
provided that in the case of an actual or perceived conflict of interest as
reasonably determined by the Person affected by such conflict where such Person
informs Anixter of such conflict, separate counsel for such Person shall be
included)), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. The Administrative Agent, any Lender or the L/C Issuer shall promptly
notify Anixter when it intends to incur fees and time charges for attorneys who
are employees of the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, that Anixter will reimburse under this Agreement.
     (b) Indemnification by the Borrowers. The Borrowers jointly and severally
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any external counsel for any Indemnitee), and shall indemnify and hold harmless
each Indemnitee from all fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or any Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available (x) to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) for any loss asserted against such Indemnitee by another
Indemnitee (excluding (1) any claims against any Joint Lead Arranger in such
capacity or in fulfilling its role as an arranger or any similar role under the
Loan Documents and (2) any claims arising out of any act or omission on the part
of Anixter or any of its Subsidiaries).
     (c) Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any

90



--------------------------------------------------------------------------------



 



such sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.14(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Taxes. The indemnity and reimbursement obligations of the Borrowers
under this Section 10.04 to the Indemnitees, shall not include Taxes (other than
Taxes resulting from payments made under this Section 10.04), in that the
Borrowers are obligated to the Indemnitees in respect of Taxes under Article III
to the extent provided therein.
     (g) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that a Borrower makes a payment to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the Applicable Currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06 Successors and Assigns.

91



--------------------------------------------------------------------------------



 



     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than US$5,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Anixter otherwise consents (each such consent not to be unreasonably withheld or
delayed);
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of Anixter (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Anixter
shall be deemed to have consented to

92



--------------------------------------------------------------------------------



 



any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and
     (B) the consent (such consent not to be unreasonably withheld or delayed)
of the Administrative Agent, the L/C Issuer and the Swing Line Lender shall be
required for assignments in respect of any Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of US$3,500 for each assignment;
provided that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender, and the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any Affiliates or Subsidiaries of any Borrower, (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) a natural Person.
     (vi) Currencies. No such assignment shall be made to any Person that,
through its Lending Offices or its Applicable Designee, is not capable of
lending the applicable Available Currencies to the relevant Borrowers.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Anixter and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

93



--------------------------------------------------------------------------------



 



3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower shall execute and deliver a Note to the assignee Lender
at such assignee Lender’s expense. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers, the L/C
Issuer and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender) at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Anixter or any of Anixter’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form

94



--------------------------------------------------------------------------------



 



under Section 5f. 103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with Anixter’s prior written consent or (ii) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless Anixter is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and Anixter (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.14(c)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Sections 3.01 and 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable (all such liabilities being the obligation of the Granting Lender), and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the

95



--------------------------------------------------------------------------------



 



United States or any state thereof. Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
Anixter and the Administrative Agent and with the payment of a processing fee of
US$3,500 assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Committed Loans to
any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo Bank may, (i) upon 30 days’ notice to Anixter and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to Anixter,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, Anixter shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Anixter to appoint any such successor shall affect
the resignation of Wells Fargo Bank as L/C Issuer or Swing Line Lender, as the
case may be. If Wells Fargo Bank resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.06(c)) and Anixter shall provide cash collateral
satisfactory to Wells Fargo Bank to secure its obligations with respect to such
Letters of Credit and L/C Obligations. Upon the acceptance of a successor’s
appointment as L/C Issuer hereunder, (x) such successor shall succeed to and
become vested with all of the rights, powers, privileges and such duties of the
retiring L/C Issuer, (y) Wells Fargo Bank shall be discharged from all of its
duties and obligations as L/C Issuer hereunder or under the other Loan
Documents, and (z) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession (in which case Wells Fargo Bank shall release any cash collateral
provided by Anixter pursuant to the preceding sentence) or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
If Wells Fargo Bank resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.03(c).
     10.07 Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan
Document, or the enforcement of rights hereunder or thereunder; (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder;
(g) with the consent of any Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than any Borrower; or (i) on a
confidential basis to the CUSIP

96



--------------------------------------------------------------------------------



 



Service Bureau or any similar agency in connection with the issuance and
monitoring of any CUSIP number. For purposes of this Section, “Information”
means all information received from any Borrower or any of its respective
Subsidiaries relating to any Borrower or any of its respective Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any of its
respective Subsidiaries; provided that, in the case of information received from
any Borrower or any of their respective Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     10.08 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender, the L/C Issuer and each of their respective Affiliates is
authorized at any time and from time to time to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held by,
and other obligations (in whatever currency) at any time owing by, such Lender,
the L/C Issuer or any such Affiliate, to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender,
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, L/C Issuer or Affiliate shall have made demand under
this Agreement or any other Loan Document and although such obligations of such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 3.08(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and L/C
Issuer agrees promptly to notify Anixter and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

97



--------------------------------------------------------------------------------



 



     10.10 Counterparts. This Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which when taken together shall
constitute a single contract.
     (a) Integration; Effectiveness. This Agreement, together with the other
Loan Documents, constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by all of the parties hereto, including the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied.
     10.12 Severability. Any provision of this Agreement and the other Loan
Documents to which any Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.
     10.13 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 3.04, or requires
Anixter to pay additional amounts to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, then such Lender shall
(at the request of Anixter) use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.04 or
Section 3.01, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

98



--------------------------------------------------------------------------------



 



     (b) If any Lender requests compensation under Section 3.04, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 10.14(a), or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then Anixter may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
     (i) Anixter shall have paid (or caused to be paid) to the Administrative
Agent the assignment fee specified in Section 10.06(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Anixter or applicable Borrowing Subsidiary (in the case of all
other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable Laws; and
     (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Anixter to require such assignment and delegation cease
to apply.
     10.14 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from a Borrower hereunder or any
other Loan Document in the currency expressed to be payable herein or therein
(the “specified currency”) into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s applicable office on the Business Day
preceding that on which final judgment is given. The obligation of any Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the “judgment currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of the applicable Loan Document, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent, as the case may be, of any sum adjudged to
be so due in the judgment currency, such Lender or the Administrative Agent, as
the case may be, may in accordance with normal banking procedures purchase the
specified currency with the judgment currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
applicable Borrower shall, to the fullest extent that it may

99



--------------------------------------------------------------------------------



 



effectively do so, as a separate obligation and notwithstanding any such
judgment, indemnify such Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds the total of (a) the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amount shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.15, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.
     10.15 Borrowers’ Agent. Each Borrower hereby irrevocably appoints and
authorizes Anixter to take such action and deliver and receive notices hereunder
as agent on its behalf and to exercise such powers under this Agreement as
delegated to it by the terms hereof, together with all such powers as are
reasonably incidental thereto. In furtherance of and not in limitation of the
foregoing, for administrative convenience of the parties hereto, the
Administrative Agent and the Lenders shall send all notices and communications
to be sent to any Borrower solely to Anixter and may rely solely upon Anixter to
receive all such notices and other communications for and on behalf of each
Borrower. Neither Anixter nor any of its respective directors, officers, agents
or employees shall be liable to any other Borrower for any action taken or not
taken by it in connection herewith (a) with the consent or at the request of
such Borrower or (b) in the absence of its own gross negligence or willful
misconduct. No Person other than Anixter (and its authorized officers and
employees) may act as agent for the Borrowers hereunder without the written
consent of the Administrative Agent.
     10.16 Credit Agreement. Anixter hereby designates this Agreement to AXE as
a “Credit Agreement” as referred to in and for purposes of the Revolving
Subordinated Note.
     10.17 Governing Law; Jurisdiction, Waiver of Venue; Service of Process.
     (a) Governing Law. This Agreement and the other Loan Documents and any
claims, controversy or, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
(without regard to conflicts of law principals that would require the
application of another State’s law).
     (b) Jurisdiction. Anixter and each other Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the L/C Issuer or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the L/C Issuer may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Anixter or any other Loan Party or its properties in the courts of any
jurisdiction.

100



--------------------------------------------------------------------------------



 



     (c) Waiver of Venue. Anixter and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 10.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.
     10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and the Guarantors, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower or such Guarantor, as applicable, in accordance with the Act.
     10.20 Each Lender a PMP. Each Lender represents that it is a PMP and that
it is aware that a Dutch Borrower may be in breach of Dutch law and regulations
if such representation is untrue.
     10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers, are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (ii) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) such Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) each of the Administrative Agent and the Joint
Lead Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (ii) none of the Administrative Agent or
the Joint Lead Arrangers has any obligation to such Borrower or any of its

101



--------------------------------------------------------------------------------



 



Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and none
of the Administrative Agent or the Joint Lead Arrangers has any obligation to
disclose any of such interests to any Borrower or its Affiliates. To the fullest
extent permitted by law, each of the Borrowers hereby waives and releases any
claims that it may have against the Administrative Agent or any Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
     10.22 Waiver of Notice of Termination and Prepayment. Each Lender party
hereto that is also party to the Existing Credit Agreement hereby waives any
prior notice requirement of the Borrowers under the Existing Credit Agreement
with respect to the termination of the commitments and the making of any
prepayment thereunder.

102



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

          BORROWERS:  ANIXTER INC.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
- Treasurer        ANIXTER INTERNATIONAL LTD.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:  
Attorney        ANIXTER CANADA INC.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
- Treasurer        EURINVEST B.V.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:  
Attorney        ANIXTER EUROTWO HOLDINGS B.V.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:  
Attorney        ANIXTER BELGIUM B.V.B.A.
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:  
Attorney
Executed outside of Belgium     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT AND LENDERS:  WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as the Administrative Agent, a Lender, the Swing Line Lender and the L/C Issuer
      By:   /s/ Charles W. Reed         Name:   Charles W. Reed        Title:  
Managing Director     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Brian Lukehart         Name:   Brian Lukehart        Title:  
Vice President              By:   /s/ Medina Sales de Andrade         Name:  
Medina Sales de Andrade        Title:   Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Suzanne Ergastolo         Name:   Suzanne Ergastolo       
Title:   Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
      By:   /s/ Uche Osuji         Name:   Uche Osuji        Title:   Authorized
Signatory     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:   /s/ Baerbel Freudenthaler         Name:   Baerbel Freudenthaler     
  Title:   Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jon R. Hinard         Name:   Jon R. Hinard        Title:  
Senior Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /s/ Joseph A. Wemhoff         Name:   Joseph A. Wemhoff       
Title:   Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Patrick Cowan         Name:   Patrick Cowan        Title:   Vice
President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Barry Litwin         Name:   Barry Litwin        Title:   Senior
Vice President     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A.,
as a Lender
      By:   /s/ John S. Sneed         Name:   John S. Sneed        Title:  
Relationship Manager     

Credit Agreement — Anixter Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
APPLICABLE DESIGNEES
None
Schedule 1.01(a) — 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
MANDATORY COST FORMULAE
ARTICLE XI The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  11.01   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     11.02   the requirements of the European Central Bank.

ARTICLE XII On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of Anixter or any Lender, deliver to
Anixter or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.
ARTICLE XIII The Additional Cost Rate for any Lender lending from a Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.
ARTICLE XIV The Additional Cost Rate for any Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

  14.01   in relation to any Loan in British Pound Sterling:

      AB+C(B-D)+E x 0.01   per cent per annum     100 - (A+C)  

  14.02   in relation to any Loan in any currency other than British Pound
Sterling:

      E x 0.01   per cent per annum     300  

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Margin, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section

Schedule 1.01(b) - 1



--------------------------------------------------------------------------------



 



      2.10(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

  “C”   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     “D”   is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.     “E”   is designed to compensate Lenders for amounts payable under
the Fees Rules and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Lenders to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

ARTICLE XV For the purposes of this Schedule:

  15.01   “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;     15.02   “Fee Tariffs” means
the fee tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);     15.03  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits; and     15.04  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

ARTICLE XVI In application of the above formulae, A, B, C and D will be included
in the formulae as percentages (i.e. 5% will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
ARTICLE XVII If requested by the Administrative Agent or Anixter, each Lender
with a Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and Anixter, the rate of charge
payable by such Lender to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.
ARTICLE XVIII Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information in writing on or prior to the date on which it becomes a Lender:

Schedule 1.01(b) - 2



--------------------------------------------------------------------------------



 



  18.01   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and     18.02   any other
information that the Administrative Agent may reasonably require for such
purpose.     Each Lender shall promptly notify the Administrative Agent in
writing of any change to the information provided by it pursuant to this
paragraph.

ARTICLE XIX The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Office.
ARTICLE XX The Administrative Agent shall have no liability to any Person if
such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.
ARTICLE XXI The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender pursuant to paragraphs 3, 7 and 8 above.
ARTICLE XXII Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.
ARTICLE XXIII The Administrative Agent may from time to time, after consultation
with Anixter and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto

Schedule 1.01(b) - 3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

                  Lenders   Commitment     Pro Rata Share  
Wells Fargo Bank, National Association
  $ 62,000,000.00       15.500000000 %
Bank of America, N.A.
  $ 62,000,000.00       15.500000000 %
JPMorgan Chase Bank, N.A.
  $ 62,000,000.00       15.500000000 %
The Royal Bank of Scotland PLC
  $ 42,000,000.00       10.500000000 %
SunTrust Bank
  $ 42,000,000.00       10.500000000 %
PNC Bank, National Association
  $ 35,000,000.00       8.750000000 %
Fifth Third Bank
  $ 25,000,000.00       6.250000000 %
The Northern Trust Company
  $ 25,000,000.00       6.250000000 %
U.S. Bank National Association
  $ 25,000,000.00       6.250000000 %
HSBC Bank USA, N.A.
  $ 20,000,000.00       5.000000000 %
Total:
  $ 400,000,000.00       100.000000000 %

Schedule 2.01 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES
1. Addresses for the Borrowers and the Guarantors:
Anixter Inc.
2301 Patriot Blvd
Glenview, Illinois 60026
Attention: Rod Shoemaker
Telephone: (224) 521-8205
Facsimile: (224) 521-8990
E-mail: rod.shoemaker@anixter.com
With copies to:
Sean Maloney, Esq.
Schiff Hardin LLP
233 South Wacker Drive
Suite 6600
Chicago, IL 60606
Telephone: (312) 258-5505
Facsimile: (312) 258-5600
E-mail: SMaloney@schiffhardin.com
2. Addresses for the Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Facsimile: (704) 590-3481
Wells Fargo NA, London Branch
One Plantation Place
30 Fenchurch Street
London EC3M 3BD
With copies to:
Wells Fargo Bank, National Association
230 West Monroe, Suite 2900
Chicago, IL 60606
Attention: Charles Reed
Telephone: (312) 845-4333
Facsimile: (312) 553-4783
E-mail: reedcw@wellsfargo.com
3. Addresses for any Lender:
To the address set forth on such Lender’s Administrative Questionnaire.

Schedule 10.02 - 1



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
BORROWING NOTICE
Date: ___________, _____
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of April 8, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Anixter Inc., the
Borrowing Subsidiaries, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
     The undersigned hereby requests (select one):

o A Borrowing of [Committed Loans] [Swing Line Loans].   o A conversion or
continuation of Committed Loans.

  1.   On ________________________ (a Business Day).     2.   In the amount of
[identify currency]1 ___________.     3.   Comprised of ___________. [Type of
Loan requested]     4.   For Eurocurrency Rate Loans: with an Interest Period of
_____ months.

          The Borrowing requested herein complies with the proviso to the first
sentence of Section [2.01] [2.03(a)] of the Agreement.

            [BORROWER]2
      By:           Name:           Title:        

 

1   Such currency shall be either US Dollars or a Foreign Currency to the extent
the Loans requested herein may be made in such currency in accordance with the
Agreement.   2   Confirm applicable Borrower requesting Borrowing is permitted
under the Agreement to borrow under such facility. As of the Closing Date, all
Borrowers may borrow Committed Loans in US Dollars and Foreign Currencies (other
than Canadian Dollars) and Swing Line Loans, and only the Canadian Borrower may
borrow a Canadian Dollar Loan.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
NOTICE OF ACCOUNT DESIGNATION
____________, 20____
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of April 8, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Anixter Inc.,
certain Borrowing Subsidiaries, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent, Swing Line
Lender and L/C Issuer. This Notice of Account Designation is delivered to you
pursuant to Sections 2.02(b), 2.03(b) and 2.06(b)(ii) of the Agreement.
     1. Each of the Borrowers hereby authorizes the Administrative Agent to
disburse all proceeds of Committed Borrowings and Swing Line Borrowings into the
following account:3
Account Name:_______________
Bank Name:__________________
ABA Routing Number:_________
Swift Code:__________________
Account Number:_____________
Reference:___________________
     2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[Signature Page Follows]
 

3   In the event proceeds to different Borrowers need to be sent to different
accounts, please break out accordingly as to each Borrower.

B-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each undersigned has executed this Notice of Account
Designation as of the day and year first written above.

            ANIXTER INC.
      By:           Name:           Title:           ANIXTER INTERNATIONAL LTD.
      By:           Name:           Title:           ANIXTER CANADA INC.
      By:           Name:           Title:           EURINVEST B.V.
      By:           Name:           Title:           ANIXTER EUROTWO HOLDINGS
B.V.
      By:           Name:           Title:           ANIXTER BELGIUM B.V.B.A.
      By:           Name:           Title:           Executed outside of
Belgium      [OTHER BORROWER(S)]
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
Date: ___________, _____
Attention: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     The undersigned, Anixter Inc. (“Anixter”), refers to the Five-Year
Revolving Credit Agreement dated as of April 8, 2011 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), among Anixter, the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto as Lenders and Wells
Fargo Bank, National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender. Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. Pursuant to
Section 2.16 of the Credit Agreement:
     1. Anixter and _______________ (the “Designated Borrowing Subsidiary”)
(a) confirm that the Designated Borrowing Subsidiary is a Foreign Subsidiary and
(b) make, on and as of the date hereof, the representations and warranties as to
the Designated Borrowing Subsidiary contained in Article V of the Credit
Agreement. The Designated Borrowing Subsidiary agrees to be bound in all
respects by the terms of the Credit Agreement, including, without limitation,
all of the conditions, representations, warranties and covenants, and to perform
all of the obligations of a Borrowing Subsidiary thereunder. Each reference to a
Borrowing Subsidiary in the Credit Agreement shall be deemed to include the
Designated Borrowing Subsidiary, and each reference to Loan Documents shall
hereafter include this Borrowing Subsidiary Agreement.
     2. Each Guarantor ratifies and confirms the provisions of the Guaranty with
respect to all Loans made by any Lender to the Designated Borrowing Subsidiary.
     3. The Designated Borrowing Subsidiary hereby represents and warrants to
the Administrative Agent and the Lenders that the Designated Borrowing
Subsidiary’s (a) legal name and jurisdiction of formation are as set forth on
the signature pages hereto and (b) taxpayer identification number is as follows:
[______________].
     4. The address to which communications to the Designated Borrowing
Subsidiary under the Credit Agreement should be directed is the address for all
Loan Parties set forth on Schedule 10.02 to the Credit Agreement or such other
address as the Designated Borrowing Subsidiary may designate in writing to the
Administrative Agent.
     5. Upon the execution of this Borrowing Subsidiary Agreement by Anixter,
the Designated Borrowing Subsidiary and each Guarantor, and acceptance hereof by
the Administrative Agent, the Designated Borrowing Subsidiary shall become a
Borrowing Subsidiary under the Credit Agreement as though it were an original
party thereto and shall be entitled to borrow under the Credit Agreement upon
the satisfaction of the conditions precedent set forth in Section 4.02 of the
Credit Agreement.

C-1-1



--------------------------------------------------------------------------------



 



     6. General Provisions.
          (a) Limited Effect. Except as expressly provided herein, the Credit
Agreement and each other Loan Document shall continue to be, and shall remain,
in full force and effect. This Borrowing Subsidiary Agreement shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document
or (ii) to prejudice any right or rights which any Agent or any Lender may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended or modified from time to time.
          (b) Costs and Expenses. Anixter, the Designated Borrowing Subsidiary
and each other Loan Party, jointly and severally, shall pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Borrowing
Subsidiary Agreement, including, without limitation, the reasonable fees and
disbursements of outside counsel.
          (c) Counterparts. This Borrowing Subsidiary Agreement may be executed
by one or more of the parties hereto in any number of counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Borrowing Subsidiary Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.
          (d) GOVERNING LAW. THIS BORROWING SUBSIDIARY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS BORROWING SUBSIDIARY
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER
STATE’S LAW).

            Very truly yours,

ANIXTER INC.
      By:           Name:           Title:           [DESIGNATED BORROWING
SUBSIDIARY],
a [jurisdiction of formation and type of entity]
      By:           Name:           Title:      

C-1-2



--------------------------------------------------------------------------------



 



            ANIXTER INTERNATIONAL INC.        By:           Name:          
Title:           ANIXTER REAL ESTATE INC.
      By:           Name:           Title:           ANIXTER INFORMATION SYSTEMS
CORPORATION
      By:           Name:           Title:           ANIXTER FINANCIAL INC.
      By:           Name:           Title:           ANIXTER PROCUREMENT
CORPORATION
      By:           Name:           Title:           [OTHER GUARANTORS]4
      By:           Name:           Title:        

 

4   Added pursuant to Section 6.11 of the Credit Agreement.

C-1-3



--------------------------------------------------------------------------------



 



Accepted as of the date first above written.
Wells Fargo Bank, National Association, as Administrative Agent

                  By:           Name:           Title:      

C-1-4



--------------------------------------------------------------------------------



 



         

EXHIBIT C-2

[FORM OF]
BORROWING SUBSIDIARY TERMINATION
Date: ___________, _____
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Anixter Inc. (“Anixter”), refers to the Five-Year Revolving Credit
Agreement dated as of April 8, 2011 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among Anixter,
the Borrowing Subsidiaries, the financial institutions from time to time party
thereto as Lenders and Wells Fargo Bank, National Association, as Administrative
Agent, L/C Issuer and Swing Line Lender. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
     Anixter elects to terminate the status of _______________ (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the Credit
Agreement. Anixter and the Terminated Borrowing Subsidiary represent and warrant
that no Loans made to the Terminated Borrowing Subsidiary are outstanding as of
the date hereof and that all principal and interest on all Loans payable by the
Terminated Borrowing Subsidiary pursuant to the Credit Agreement have been paid
in full on or prior to the date hereof.
     This Borrowing Subsidiary Termination and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Borrowing Subsidiary Termination and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York (without regard to conflict of
laws principles that would require the application of another State’s law).

            Very truly yours,

ANIXTER INC.
      By:           Name:           Title:           [Terminated Borrowing
Subsidiary]
      By:           Name:           Title:      

C-2-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D-1
[FORM OF]
COMMITTED LOAN NOTE
_______________________
     FOR VALUE RECEIVED, each of the Borrowers hereby promises to pay to the
order of _____________________________ (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of all
Committed Loans (as defined in such Credit Agreement) made by the Lender to the
Borrowers under that certain Five-Year Revolving Credit Agreement, dated as of
April 8, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Anixter Inc., the Borrowing
Subsidiaries (together with Anixter, the “Borrowers”), the Lenders from time to
time party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, L/C Issuer and Swing Line Lender.
     Each Borrower promises to pay interest on the unpaid principal amount of
each Committed Loan from the date of such Committed Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in immediately
available funds in the Applicable Currency at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
     This Note is one of the Committed Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Note is also entitled
to the benefits of the Guaranty. Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Committed Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Committed Loans
and payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Signature Page Follows]

D-1-1



--------------------------------------------------------------------------------



 



     THIS COMMITTED LOAN NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS COMMITTED LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER STATE’S LAW).

            ANIXTER INC.
      By:           Name:           Title:           ANIXTER INTERNATIONAL LTD.
      By:           Name:           Title:           EURINVEST B.V.
      By:           Name:           Title:           ANIXTER EUROTWO HOLDINGS
B.V.
      By:           Name:           Title:           ANIXTER BELGIUM B.V.B.A.
      By:           Name:           Title:           Executed outside of
Belgium      ANIXTER CANADA INC.
      By:           Name:           Title:      

D-1-2



--------------------------------------------------------------------------------



 



            [ADDITIONAL BORROWING SUBSIDIARIES]5
      By:           Name:           Title:        

 

5   If any added pursuant to Section 2.16 of the Agreement.

D-1-3



--------------------------------------------------------------------------------



 



COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of Principal   Outstanding    
    Currency and Type       End of Interest   or Interest Paid   Principal
Balance     Date   of Loan Made   Amount of Loan Made   Period   This Date  
This Date   Notation Made By                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                           

D-1-4



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[FORM OF]
SWING LINE LOAN NOTE
     FOR VALUE RECEIVED, each of the Borrowers hereby promises to pay to the
order of Wells Fargo Bank, National Association (the “Swing Line Lender”) on the
dates provided in the Agreement (as defined below) the principal amount of each
Swing Line Loan from time to time made by the Swing Line Lender to the Borrowers
under that certain Five-Year Revolving Credit Agreement, dated as of April 8,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Anixter Inc., the Borrowing Subsidiaries
(together with Anixter, the “Borrowers”), the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.
     Each Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in the Applicable
Currency of such Swing Line Loan in Same Day Funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
     This Note is one of the Swing Line Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of the Guaranty. Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Swing Line Loans made by the Swing Line Lender
shall be evidenced by one or more loan accounts or records maintained by the
Swing Line Lender in the ordinary course of business. The Swing Line Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Signature Page Follows]

D-2-1



--------------------------------------------------------------------------------



 



     THIS SWING LINE LOAN NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER STATE’S LAW).

            ANIXTER INC.
      By:           Name:           Title:           ANIXTER INTERNATIONAL LTD.
      By:           Name:           Title:           EURINVEST B.V.
      By:           Name:           Title:           ANIXTER EUROTWO HOLDINGS
B.V.
      By:           Name:           Title:           ANIXTER BELGIUM B.V.B.A.
      By:           Name:           Title:   Executed outside of Belgium       
ANIXTER CANADA INC.
      By:           Name:           Title:        

D-2-2



--------------------------------------------------------------------------------



 



            [ADDITIONAL BORROWING SUBSIDIARIES]6
      By:           Name:           Title:        

 

6   If any added pursuant to Section 2.16 of the Agreement.

D-2-3



--------------------------------------------------------------------------------



 



SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of Principal   Outstanding    
            End of Interest   or Interest Paid   Principal Balance     Date  
Type of Loan Made   Amount of Loan Made   Period   This Date   This Date  
Notation Made By                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                               

D-2-4



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
COMPLIANCE CERTIFICATE
Financial Statement Date: _____________, ____
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of April 8, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Anixter Inc.
(“Anixter”), the Borrowing Subsidiaries, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.
     The undersigned Financial Officer of Anixter hereby certifies as of the
date hereof that he/she is the __________________________ of Anixter, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on the behalf of Anixter, and that:
[Use following for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(b) of the Agreement for the Fiscal Year of
Anixter ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Quarter of Anixter
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Anixter and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and

E-1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date set forth above.

            ANIXTER INC.
      By:           Name:           Title: 7       

 

7   Compliance Certificate to be delivered by a “Financial Officer” (as defined
in the Credit Agreement) of Anixter.

E-2



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
(US$ in 000’s)
For the Fiscal Quarter/Fiscal Year ended __________________(“Statement Date”)
I. Section 7.14 — Receivables Securitization Transactions.

  A.   Aggregate outstanding investment or principal amount of claims held by
purchasers, assignees and transferees of (or of interests in) receivables of
Anixter and its Subsidiaries in connection with Receivables Securitization
Transactions as of the Statement Date: US$_________         Maximum permitted:
US$400,000

II. Section 7.16 — Consolidated Fixed Charge Coverage Ratio.

  A.   Consolidated EBITDA for four consecutive Fiscal Quarters ending on above
date (“Subject Period”):

                                1.     Consolidated Net Income for Subject
Period (by Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______    
 
          b.   Fiscal Quarter ended _________, 20___   US$______    
 
          c.   Fiscal Quarter ended _________, 20___   US$______    
 
          d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                              2.     Net interest expense for Subject Period (by
Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______    
 
          b.   Fiscal Quarter ended _________, 20___   US$______    
 
          c.   Fiscal Quarter ended _________, 20___   US$______    
 
          d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                              3.     Provision for income taxes for Subject
Period (by Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______    
 
          b.   Fiscal Quarter ended _________, 20___   US$______    
 
          c.   Fiscal Quarter ended _________, 20___   US$______    
 
          d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                              4.     Depreciation and amortization expenses for
Subject Period (by Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______    
 
          b.   Fiscal Quarter ended _________, 20___   US$______    
 
          c.   Fiscal Quarter ended _________, 20___   US$______    
 
          d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                              5.     Permitted Exclusions for Subject Period (by
Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______                
    Description:_________________________
 
          b.   Fiscal Quarter ended _________, 20___   US$______                
    Description:_________________________
 
          c.   Fiscal Quarter ended _________, 20___   US$______                
    Description:_________________________
 
          d.   Fiscal Quarter ended _________, 20___   US$______    

E-3



--------------------------------------------------------------------------------



 



                                          Description:_________________________
      US$______
 
                              6.     Consolidated EBITDA (Lines II.A.1 + 2 + 3 +
4 - 5)(by Fiscal Quarter):    
 
          a.   Fiscal Quarter ended _________, 20___   US$______    
 
          b.   Fiscal Quarter ended _________, 20___   US$______    
 
          c.   Fiscal Quarter ended _________, 20___   US$______    
 
          d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                       

                          B. Rental Expense for Subject Period:        
 
  a.   Fiscal Quarter ended _________, 20___   US$______    
 
  b.   Fiscal Quarter ended _________, 20___   US$______    
 
  c.   Fiscal Quarter ended _________, 20___   US$______    
 
  d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                        C. Consolidated Fixed Charge Expense for Subject Period:
       
 
  a.   Fiscal Quarter ended _________, 20___   US$______    
 
  b.   Fiscal Quarter ended _________, 20___   US$______    
 
  c.   Fiscal Quarter ended _________, 20___   US$______    
 
  d.   Fiscal Quarter ended _________, 20___   US$______   US$_____
 
                        D. Consolidated Fixed Charge Coverage Ratio ((Line
II.A.6 +Line II.B)/Line II.C): _______ to 1.00    

              Minimum Consolidated Fixed Charge   Fiscal Quarters Ending  
Coverage Ratio required  
After the Closing Date and on or prior to December 31, 2011
    2.50:1.00  
After December 31, 2011 and each Fiscal Quarter thereafter
    3.00:1.00  

III. Section 7.15 — Leverage Ratio.

             
 
  A.   Consolidated Funded Indebtedness at Statement Date:   US$__________
 
           
 
  B.   Consolidated EBITDA for Subject Period (Line II.A.6 above):  
US$__________
 
           
 
  C.   Consolidated EBITDA for Subject Period calculated on a pro forma basis
with respect to acquisitions and divestitures:   US$__________
 
           
 
  D.   Leverage Ratio (Line III.A/Line III.C):   _____ to 1.00
 
           
 
      Maximum permitted: 3.25:1.00    

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF]
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and the parties identified on the
Schedules hereto and [the] [each]8 Assignee identified on the Schedules hereto
as “Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees] [the Assignors]9 hereunder are several and not joint.]10
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

     
1.
  Assignor: ____________________
 
   
2.
  Assignee: See Schedules attached hereto
 
   
3.
  Borrower(s): Anixter Inc., Anixter International Ltd., Anixter Canada Inc.,
Eurinvest B.V., Anixter Eurotwo Holdings B.V., Anixter Belgium B.V.B.A. and
[identify other Borrowing Subsidiaries as of the Effective Date]

 

8   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.   9   Select as appropriate.   10   Include bracketed
language if there are either multiple Assignors or multiple Assignees.

F-1



--------------------------------------------------------------------------------



 



     
4.
  Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
 
   
5.
  Credit Agreement: Five-Year Revolving Credit Agreement, dated as of April 8,
2011, among Anixter Inc., the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent, L/C Issuer and Swing Line Lender.
 
   
6.
  Assigned Interest: See schedules attached hereto
 
   
[7.
  Trade Date: __________________] 11

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

11   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

F-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE: See schedules attached
hereto
           

            [Consented to and]12 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
    By:           Title:                [Consented to:]13

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
L/C Issuer and Swing Line Lender
    By:           Title:                ANIXTER INC.
      By:           Title:             

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   To be added only if the consent of
Anixter and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by
the terms of the Credit Agreement.

F-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:

                                      Aggregate Amount of     Amount of        
          Commitment for all     Commitment     Percentage Assigned of        
Facility Assigned   Lenders*     Assigned*     Commitment14     CUSIP Number  
Committed Loans
  $       $         %          
 
                         
 
  $       $         %          
 
                         
 
  $       $         %          
 
                         

            [NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   14
  Set forth, to at least 9 decimals, as a percentage of the Aggregate Commitment
of all Lenders thereunder.

F-4



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of April 8, 2011 among ANIXTER
INC., the Borrowing
Subsidiaries from time to time party thereto, the Lenders party thereto and
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and Swing Line Lender
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Anixter, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Anixter,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
     1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vi) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. The Assignee represents that it is a
PMP and that it is aware that a Dutch Borrower may be in breach of Dutch law and
regulations if this representation is untrue.

F-5



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

F-6